





Deal CUSIP Number: _________
Loan Number: 1017766
 

TERM LOAN AGREEMENT
dated as of February 26, 2018
among
ALEXANDER & BALDWIN, LLC,
GRACE PACIFIC LLC, and
The Other Borrowers Party Hereto,
as the Borrowers,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent,
WELLS FARGO SECURITIES, LLC,
as sole bookrunner and lead arranger
and
The Other Lenders Party Hereto


 







    





--------------------------------------------------------------------------------







Table of Contents
Section                                                Page


Article I. DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions                             24

1.03
Accounting Terms.                                25

1.04
Rounding                                    26

1.05
Times of Day                                    26

1.06
Rates                                        26

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
26

2.01
Term Loans                                    26

2.02
Borrowings, Conversions and Continuations of Committed Loans.        26

2.03
Funds Transfer Disbursements.                        28

2.04
Intentionally Omitted.                                28

2.05
Prepayments.                                    28

2.06
Termination or Reduction of Undisbursed Commitments.            28

2.07
Repayment of Loans.                                29

2.08
Interest.                                    29

2.09
Fees                                        29

2.10
Computation of Interest and Fees; Retroactive Adjustment of Applicable

Rate.                                        30
2.11
Evidence of Debt.                                30

2.12
Payments Generally; Agent’s Clawback.                    31

2.13
Sharing of Payments by Lenders                        32

2.14
Intentionally Omitted.                                33

2.15
Intentionally Omitted.                                33

2.16
Defaulting Lenders.                                33

2.17
Joint and Several Obligations.                            34

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
34

3.01
Taxes.                                        34

3.02
Illegality                                    39

3.03
Inability to Determine Rates.                            39

3.04
Increased Costs.                                40

3.05
Compensation for Losses                            42

3.06
Mitigation Obligations; Replacement of Lenders.                42

3.07
Survival                                    43

Article IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
43

4.01
Conditions of Effectiveness                            43

4.02
Conditions to all Credit Extensions                        44

Article V. REPRESENTATIONS AND WARRANTIES
44

5.01
Organization                                    44

5.02
Financial Statements.                                45

5.03
Actions Pending                                45

5.04
Outstanding Debt                                45

5.05
Title to Properties                                45






--------------------------------------------------------------------------------





Table of Contents
(continued)
Section                                                Page
5.06
Taxes                                        46

5.07
Conflicting Agreements and Other Matters                    46

5.08
ERISA.                                    46

5.09
Government Consent                                46

5.10
Investment Company Status                            47

5.11
Real Property Matters                                47

5.12
Possession of Franchises, Licenses, Etc                    47

5.13
Environmental and Safety Matters                        47

5.14
Hostile Tender Offers                                47

5.15
Employee Relations                                47

5.16
OFAC                                        48

5.17
Disclosure                                    48

5.18
Anti-Corruption Laws.                            48

5.19
No EEA Financial Institution.                            48

Article VI. AFFIRMATIVE COVENANTS
48

6.01
Financial Information                                48

6.02
Inspection of Property                                50

6.03
Covenant to Secure Obligations Equally                    50

6.04
Maintenance of Properties; Insurance                        51

6.05
Environmental and Safety Laws.                        51

6.06
Use of Proceeds                                51

6.07
Additional Loan Parties.                            51

6.08
Anti-Corruption Laws.                            52

6.09
REIT Status.                                    52

Article VII. NEGATIVE COVENANTS
52

7.01
Financial Covenants.                                52

7.02
Liens                                        53

7.03
Loans and Advances                                54

7.04
Merger and Sale of Assets                            55

7.05
Priority Debt                                    56

7.06
Transactions with Holders of Partnership or Other Equity Interests        56

7.07
Use of Proceeds                                56

7.08
Transfer of Assets to Subsidiaries                        57

7.09
Restricted Payments                                57

7.10
Sanctions                                    57

7.11
Anti-Corruption Laws                                57

7.12
Additional Agreements                            57

Article VIII. EVENTS OF DEFAULT AND REMEDIES
                    57

8.01
Events of Default                                57

8.02
Remedies Upon Event of Default                        60

8.03
Application of Funds                                61

Article IX. AGENT
61

9.01
Appointment and Authority                            61

9.02
Rights as a Lender                                62






--------------------------------------------------------------------------------





Table of Contents
(continued)
Section                                                Page
9.03
Exculpatory Provisions                            62

9.04
Reliance by Agent                                62

9.05
Delegation of Duties                                63

9.06
Resignation of Agent.                                63

9.07
Non-Reliance on Agent and Other Lenders                    64

9.08
No Other Duties, Etc                                64

Article X. MISCELLANEOUS
64

10.01
Amendments, Etc                                64

10.02
Notices; Effectiveness; Electronic Communication.                66

10.03
No Waiver; Cumulative Remedies                        68

10.04
Expenses; Indemnity; Damage Waiver.                    68

10.05
Payments Set Aside                                70

10.06
Successors and Assigns.                            70

10.07
Treatment of Certain Information; Confidentiality                74

10.08
Right of Setoff                                    74

10.09
Interest Rate Limitation                            75

10.10
Counterparts; Integration; Effectiveness.                    75

10.11
Survival of Representations and Warranties                    75

10.12
Severability                                    75

10.13
Replacement of Lenders                            76

10.14
Governing Law; Jurisdiction; Etc.                        76

10.15
Waiver of Jury Trial                                77

10.16
No Advisory or Fiduciary Responsibility                    78

10.17
Electronic Execution of Assignments and Certain Other Documents        78

10.18
USA PATRIOT Act                                78

10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    79

Article XI. GUARANTY
79

11.01
Guaranty                                    79

11.02
Obligations Unconditional.                            80

11.03
Reinstatement                                    80

11.04
Certain Additional Waivers                            81

11.05
Remedies                                    81

11.06
Guaranty of Payment; Continuing Guaranty                    81

11.07
Further Agreements                                81

11.08
Additional Liability of Guarantors                        81






--------------------------------------------------------------------------------







Deal CUSIP Number: 01449LAC4
NAI-1503097548v1
SCHEDULES
2.01    Commitments and Applicable Percentages
5.01    Subsidiaries of Holdings and Ownership of Subsidiary Equity
7.02    Existing Liens
10.02    Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of:
A    Committed Loan Notice
B    Disbursement Instruction Agreement
C    Note
D    U.S. Tax Compliance Certificates
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Compliance Certificate
G    Guaranty
H    Notice of Loan Prepayment
I    [Intentionally Omitted]
J    Joinder Agreement







--------------------------------------------------------------------------------







    
TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of February 26, 2018,
among ALEXANDER & BALDWIN, LLC, a Delaware limited liability company (the
“Company”), GRACE PACIFIC LLC, a Hawaii limited liability company (“Grace”),
Alexander & Baldwin, LLC, Series R (“Series R”), Alexander & Baldwin, LLC,
Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series M”) and
certain Additional Borrowers from time to time party hereto (together with the
Company, Grace, Series R, Series T and Series M, each individually, a “Borrower”
and ALEXANDER & BALDWIN, LLC, a Delaware limited liability company (the
“Company”), GRACE PACIFIC LLC, a Hawaii limited liability company (“Grace”),
Alexander & Baldwin, LLC, Series R (“Series R”), Alexander & Baldwin, LLC,
Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series M”)), the
Guarantors from time to time party hereto, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Agent.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.



Article II.DEFINITIONS AND ACCOUNTING TERMS
.Defined Terms
. As used in this Agreement, the following terms shall have the meanings set
forth below:
“A&B” means Alexander & Baldwin Investments, LLC, a Delaware limited liability
company.
“Accredited Appraiser” means an appraiser selected by the Agent and reasonably
acceptable to the Required Lenders.
“Additional Borrower” has the meaning set forth in Section 6.07(b).
“Additional Guarantor” has the meaning set forth in Section 6.07(a).
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the Agent.
“Affiliate” means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
another Person. A Person shall be deemed to control another Person if such first
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. For purposes of
the Loan Documents, the term “Affiliate,” when used in reference to the
Borrowers, shall not include Subsidiaries of the Borrowers.
“Agent” means Wells Fargo, in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify to the Company and the Lenders in writing.
“Aggregate Commitments” means, as of any date of determination, the Commitments
of all the Lenders. The initial amount of the Aggregate Commitments in effect on
the Closing Date is $50,000,000. The Aggregate Commitments may be decreased from
time to time as provided herein.
“Agreement” means this Credit Agreement.







--------------------------------------------------------------------------------









“Agricultural Land” means land owned in fee by Holdings or its Subsidiaries
which is located in the State of Hawaii and zoned exclusively for agricultural
purposes, but excluding watershed land, conservation land and pastureland.
“Applicable Cap Rates” means (i) 7.25% for Investment Properties, (ii) 9.00% for
Agricultural Land which is leased to third parties, (iii) 8.00% for Leased
Non-Agricultural Land which is located in the continental United States, and
(iv) 7.50% for Leased Non-Agricultural Land which is located in the State of
Hawaii.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable. The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.16.
“Applicable Rate” means with respect to the Eurodollar Rate and the Base Rate,
from time to time, the following percentages per annum, based upon the Total
Debt to Total Adjusted Asset Value Ratio as set forth below:
Pricing Level
Total Debt to Total Adjusted Asset Value Ratio
Eurodollar Rate
Base
Rate
I
> 0.45 to 1.0
2.00%
1.00%
II
< 0.45 to 1.0 but > 0.35 to 1.0
1.80%
0.80%
III
< 0.35 to 1.0 but > 0.25 to 1.0
1.60%
0.60%
IV
< 0.25 to 1.0 but > 0.15 to 1.0
1.40%
0.40%
V
< 0.15 to 1.0
1.20%
0.20%

The Applicable Rate in effect on the Closing Date through the date on which the
first Compliance Certificate is received by the Agent after the Closing Date
shall be based on Pricing Level III. Thereafter the Applicable Rate shall be
determined by reference to the Total Debt to Total Adjusted Asset Value Ratio as
set forth in the most recent Compliance Certificate received by the Agent
pursuant to Section 6.01(c). Any increase or decrease in the Applicable Rate
resulting from a change in the Total Debt to Total Adjusted Asset Value Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.01(c);
provided, however, that if such Compliance Certificate is not delivered when due
in accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered in
accordance with Section 6.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Total Debt to Total Adjusted Asset Value Ratio
contained in such Compliance Certificate.
“Applicable Value” means, as of any date of determination, with respect to the
calculation of the value of Development Real Properties associated with the
exclusion of Non-Recourse Debt from Priority Debt: (i) if the amount of such
excluded Non-Recourse Debt is equal to or less than 70% of the book value of the
associated Development Real Properties, the book value of the associated
Development Real Properties or (ii) if the amount of such excluded Non-Recourse
Debt exceeds 70% of the book value of the associated Development Real Properties
but is equal to or less than 70% of the Appraised Value of the associated
Development Real Properties, the Appraised Value of the associated Development
Real Properties.







--------------------------------------------------------------------------------









“Appraised Value” means, at any time of determination, to the extent elected by
the Borrowers, the value determined by an appraisal performed by an Accredited
Appraiser at the Borrowers’ option no earlier than one year prior to such time,
which appraisal assumes no greater than a twelve month marketing time frame.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E‑1 or any other form (including electronic documentation
generated by an electronic platform) approved by the Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
“Authorized Officer” means, with respect to any Loan Party, any officer of such
Loan Party designated as an “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of such Loan Party’s then existing
Authorized Officers (as previously identified to the Agent). Any action taken
under this Agreement on behalf of a Loan Party by any individual who on or after
the Closing Date shall have been an Authorized Officer of such Loan Party and
whom the Agent or any of the Lenders in good faith believes to be an Authorized
Officer of such Loan Party at the time of such action shall be binding on such
Loan Party even though such individual shall have ceased to be an Authorized
Officer of such Loan Party, unless such Borrower or such Loan Party shall have
provided the Agent with a certificate executed by one of such Loan Party’s then
existing Authorized Officers (as previously identified to the Agent) indicating
that such individual is no longer an “Authorized Officer.”
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) June 30, 2018, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Wells Fargo based upon various
factors including Wells Fargo’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Wells Fargo shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.
“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a Committed Borrowing.





--------------------------------------------------------------------------------









“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a London Banking
Day.
“Capitalized Lease Obligation” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect and adopted by Holdings as
of the Closing Date, is or will be required to be capitalized on the books of
such Person, taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with such principles; provided, that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any rental obligation that was not or would not have been a Capitalized
Lease Obligation prior to such adoption or issuance to be deemed to be a
Capitalized Lease Obligation.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith by
any Governmental Authority and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means:
(a)the acquisition, after the Closing Date, by any “person” or “group” (as such
terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934) (but excluding any employee benefit plan of such persons or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) of outstanding shares of
voting stock representing more than 50% of voting control of Holdings; or
(b)the failure of Holdings to directly or indirectly own 100% of the Equity
Interests of any Borrower at any time; provided that, the failure of Holdings to
directly or indirectly own 100% of the Equity Interests of any Borrower as a
result of the sale or other transfer of Equity Interests in A&B for purposes of
acquiring real estate shall not result in a Change of Control so long as (i)
Holdings continues to (x) directly or indirectly own more than 50% of the Equity
Interests in A&B and (y) control A&B (by possessing, directly or indirectly, the
power to direct or cause the direction of the management and policies of A&B,
whether through the ownership of voting securities, by contract or otherwise)
and (ii) A&B continues to directly or indirectly own 100% of the Equity
Interests in the Borrowers.
“Closing Date” means February 26, 2018.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.





--------------------------------------------------------------------------------









“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Agent), appropriately completed
and signed by a Responsible Officer of the applicable Borrower.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate signed in the name of the Borrowers
by an Authorized Officer of the Borrowers in substantially the form of Exhibit
F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Interest Expense” means, for any period of determination, for
Holdings and its Subsidiaries on a consolidated basis the sum of all amounts
that would, in accordance with GAAP, be deducted in computing Consolidated Net
Income for the fiscal periods in question on account of interest, including
without limitation, imputed interest in respect of Capitalized Lease
Obligations, fees in respect of letters of credit and bankers’ acceptance
financing and amortization of debt discount and expense.
“Consolidated Joint Venture Entity” has the meaning specified in the definition
of “Total Adjusted Asset Value”.
“Consolidated Net Income” means, for any period of determination, the net income
from continuing operations of Holdings and its Subsidiaries on a consolidated
basis as determined in accordance with GAAP, provided that the income associated
with the sale or condemnation of real estate that is treated as a discontinued
operation pursuant to GAAP shall be treated as income from continuing operations
to the extent the net proceeds of such sale or condemnation have been reinvested
in real estate within twelve months from the date of such sale or condemnation.
“Consolidated Net Income Before Taxes” means, for any period of determination,
Consolidated Net Income for Holdings and its Subsidiaries on a consolidated
basis for such period plus the sum of all deferred and current Federal, state,
local and foreign taxes on income that are deducted in accordance with GAAP in
computing Consolidated Net Income for such period.
“Consolidated Shareholders’ Equity” means, at any time of determination thereof,
for Holdings and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, the sum of (a) consolidated total equity, and (b) any
consolidated mezzanine equity (or other temporary or non‑permanent equity)
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, and related stock based
compensation awards issued to management which are puttable upon a change of
control; provided that any determination of Consolidated Shareholders’ Equity
shall exclude (i) all non-cash adjustments to Consolidated Shareholders’ Equity
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 960 and (ii) to the extent otherwise
included under the immediately preceding clauses (a) and (b), non‑controlling
interests in any Subsidiary of Holdings.
“Consolidated Total Assets” means, at any time of determination thereof, the
consolidated total assets of Holdings and its Subsidiaries on a consolidated
basis determined in accordance with GAAP.
“Credit Extension” means each Borrowing.
“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b)





--------------------------------------------------------------------------------









Capitalized Lease Obligations of such Person, (c) Guarantees, assumptions and
endorsements by such Person (other than endorsements of negotiable instruments
for collection in the ordinary course of business) of Debt of another Person of
the types described in clauses (a) and (b) hereof, and (d) Debt of the types
described in clauses (a) through (c) hereof of another Person (whether or not
assumed) that is secured by Liens on the property or other assets of such
Person. “Debt” shall not include a reimbursement obligation incurred in
connection with a standby letter of credit issued (i) in support of trade
payables or (ii) as condition to receiving (A) a governmental entitlement, (B) a
performance bond or (C) a performance guaranty, in each case under the
immediately preceding clauses (i) and (ii) to the extent such reimbursement
obligation is contingent and to the extent the aggregate amount of such standby
letters of credit does not exceed $10,000,000 at any time outstanding.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Company or the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Company, to confirm in
writing to the Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Company), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) as of the date established therefor by the Agent in a written
notice of such determination, which shall be delivered by the Agent to the
Company and each other Lender promptly following such determination.





--------------------------------------------------------------------------------









“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.
“Development Real Properties” means, at any time of determination for Holdings
and its Subsidiaries, any real property asset under development, construction,
renovation or rehabilitation that (i) is then treated as an asset under
development under GAAP, (ii) is located in the State of Hawaii, the Territory of
Guam or the continental United States, and (iii) has been designated by the
Borrowers in a written notice to the Agent as a “Development Real Property.”
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 4.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, for Holdings and its Subsidiaries on a
consolidated basis, Consolidated Net Income Before Taxes (for the avoidance of
doubt, before deduction for non-controlling interests in any Subsidiary of
Holdings) for such period plus, to the extent deducted in the calculation
thereof, (a) Consolidated Interest Expense, (b) depreciation and amortization
expenses, (c) non-cash stock-based compensation expense, (d) non-cash pension,
non-cash postretirement and non-cash nonqualified expenses, (e) non-recurring
one-time expenses (whether cash or non-cash) incurred in accordance with GAAP in
connection with or as a result of the Triggering Event; provided that the
aggregate amount added back under this clause (e) for all periods shall not
exceed $45,000,000 and shall only be permitted to be added back for so long as
incurred no later than the date that is 18 months after the Triggering Event and
(f) REIT evaluation costs incurred during such period in an aggregate amount not
to exceed $35,000,000 during the term of this Agreement; provided that EBITDA
shall exclude non- cash gains or losses resulting from the write-up or
write-down of assets.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental and Safety Laws” means all Federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.).
“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost





--------------------------------------------------------------------------------





recovery, costs and expenses (including all fees, disbursements and expenses of
counsel, expert and consulting fees, and costs of investigation and feasibility
studies), fines, penalties, sanctions and interest incurred as a result of any
claim or demand, by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute, permit, order or
agreement with any Federal, state or local governmental authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Borrowers within the meaning of section 414(b) of
the Code, or any trade or business which is under common control with the
Borrowers within the meaning of section 414(c) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” means a Committed Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03:
(c)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) as published by the
ICE Benchmark Administration Limited, a United Kingdom company (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) (in such case, the “LIBOR Rate”) at or about
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(d)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;
provided that (x) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 3.03, in the event that a Replacement Rate with respect to LIBOR is
implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s





--------------------------------------------------------------------------------





assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Agent.
“Fee Letter” means the fee letter agreement dated as of the Closing Date among
the Company and the Agent.
“Fixed Charges” means as of any date of determination for Holdings and its
Subsidiaries on a consolidated basis, Consolidated Interest Expense for the
period of four (4) consecutive fiscal quarters ending on such date, plus
preferred dividends of Holdings accrued during the period of four (4)
consecutive fiscal quarters ending on such date, plus scheduled principal
payments (excluding (i) any “balloon payment”, (ii) any scheduled principal
payments made in the applicable four fiscal quarter period that represent
amortization of the Series D Notes and (iii) amounts outstanding under this
Agreement that are classified as current liabilities under GAAP but only to the
extent that no Default or Event of Default then exists under this Agreement or
the Note Purchase Agreement) of Holdings and its Subsidiaries for the period of
four consecutive fiscal quarters next succeeding such date of determination.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date to (b) Fixed Charges as of such date.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of a country other than the United States or any state thereof or
the District of Columbia; provided that any Subsidiary that is not described in
the preceding clause, but which owns voting stock in one or more Foreign
Subsidiaries but owns no other material assets and does not engage in any trade
or business (other than acting as a holding company for such voting stock in
Foreign Subsidiaries) shall be deemed to be a Foreign Subsidiary hereunder;
provided, further, that any Subsidiary that is disregarded as separate from its
owner for United States federal income tax purposes and which owns voting stock
in one or more Foreign Subsidiaries shall be deemed to be a Foreign Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, and rules,
regulations and interpretations of the SEC, in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central





--------------------------------------------------------------------------------





bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra- national bodies such as the European Union or the European
Central Bank).
“Grace” means Grace Pacific LLC, a Hawaii limited liability company.
“Grace Holdings” means A&B II, LLC, a Hawaii limited liability company, the
direct holding company of Grace.
“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the primary obligor) in any manner, directly or
indirectly, and including any obligation of any partnership or joint venture in
which such Person is a general partner or joint venturer if such obligation is
not expressly non- recourse to such Person; but excluding (a) a completion
guarantee issued in connection with a real estate development project to the
extent contingent and not constituting a direct or indirect obligation to re-pay
Debt and (b) environmental indemnification agreements.
“Guarantor” means, collectively, (a) A&B, (b) Grace Holdings, (c) each
Additional Guarantor, and (d) Holdings.
“Guaranty” means the Guaranty made by the Guarantors in favor of the Agent and
the other holders of the Obligations pursuant to Article XI.
“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form, (f)
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.
“Holdings” means Alexander & Baldwin, Inc., a Hawaii corporation.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the first Business Day after the end of each March, June, September
and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week or one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;





--------------------------------------------------------------------------------





(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment Properties” means developed real estate investment properties
located in the State of Hawaii or the continental United States and owned in fee
by Holdings or its Subsidiaries, but excluding Development Real Properties,
Agricultural Land (whether leased to third parties or operated by Holdings or
any of its Subsidiaries), Leased Non-Agricultural Land and agriculture-related
properties such as hydroelectric facilities and solar equipment.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J executed and delivered in accordance with the provisions of
Section 6.07 or any other documents as the Agent shall reasonably deem
appropriate for such purpose.
“Joint Venture Entity” has the meaning set forth in the definition of Total
Adjusted Asset Value.
“Leased Non-Agricultural Land” means land owned in fee by Holdings or its
Subsidiaries, other than Agricultural Land, located in the State of Hawaii or
the continental United States and leased to Third Parties on arms’-length terms,
which land has improvements situated thereon in which none of Holdings or its
Subsidiaries has an ownership interest.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Agent.
“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any purchase money mortgage, conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement (exclusive of filings for
precautionary purposes only) under the Uniform Commercial Code of any
jurisdiction).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, any additional guaranty provided by an Additional Guarantor pursuant
to the terms of Section 6.07(a), any joinder documentation provided by an
Additional Borrower pursuant to the terms of Section 6.07(b) and the Fee Letter.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, condition (financial or otherwise) or
operations of Holdings and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document; or (c) a material adverse effect on the material rights
and remedies of the Lenders taken as a whole, which material adverse effect was
not caused by any Lender.





--------------------------------------------------------------------------------





“Maturity Date” means February 26, 2023. If such date is not a Business Day, the
Maturity Date shall be the next Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
“Net Operating Income from Investment Properties” means, for any period of
determination thereof for Holdings and its Subsidiaries on a consolidated basis,
the consolidated cash revenues attributable to all Investment Properties less
operating expenses, real property taxes, taxes on gross revenue, common area
maintenance expenses, ground and other rents, other rental expenses, and charges
for property management related thereto for the most recently ended two fiscal
quarters multiplied by two, but in no event shall take into account tenant
deposits, refunds of tenant deposits, tenant improvements paid for by Holdings
or its Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries
for tenant improvements paid for by Holdings or its Subsidiaries, allowances for
bad debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
“Net Operating Income from Leased Agricultural Land” means, for any period of
determination thereof for Holdings and its Subsidiaries on a consolidated basis,
the consolidated cash revenues attributable to all Agricultural Land which is
leased to third parties on arms’-length terms less operating expenses, real
property taxes, taxes on gross revenue, and charges for property management
related thereto for the most recently ended two fiscal quarters multiplied by
two, but in no event shall take into account tenant deposits, refunds of tenant
deposits, tenant improvements paid for by Holdings or its Subsidiaries,
reimbursement by tenants to Holdings or its Subsidiaries for tenant improvements
paid for by Holdings or its Subsidiaries, allowances for bad debts, gains or
losses from the sales of leased property, depreciation and amortization,
overhead allocations that are not directly associated with the property, or
state and federal income taxes.
“Net Operating Income from Leased Non-Agricultural Land” means, for any period
of determination thereof for Holdings and its Subsidiaries, the consolidated
cash revenues attributable to all Leased Non-Agricultural Land less operating
expenses, real property taxes, taxes on gross revenue, and charges for property
management related thereto for the most recently ended two fiscal quarters
multiplied by two, but in no event shall take into account tenant deposits,
refunds of tenant deposits, tenant improvements paid for by Holdings or its
Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries for
tenant improvements paid for by Holdings or its Subsidiaries, allowances for bad
debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
“Net Operating Income from Unencumbered Investment Properties” means, for any
period of determination thereof for Holdings and its Subsidiaries on a
consolidated basis, the consolidated cash revenues attributable to Unencumbered
Investment Properties less operating expenses, real property taxes, taxes on
gross revenue, common area maintenance expenses, ground and other rents, other
rental expenses, and charges for property management related thereto for the
most recently ended two fiscal quarters multiplied by two, but in no event shall
take into account tenant deposits, refunds of tenant deposits, tenant
improvements paid for by Holdings or its Subsidiaries, reimbursement by tenants
to Holdings or its Subsidiaries for tenant improvements paid for by Holdings or
its Subsidiaries, allowances for bad debts, gains or losses from the sales of
leased property, depreciation and amortization, overhead allocations that are
not directly associated with the property, or state and federal income taxes.
“Net Operating Income from Unencumbered Leased Agricultural Land” means, for any
period of determination thereof for Holdings and its Subsidiaries on a
consolidated basis, the consolidated cash revenues attributable to Unencumbered
Leased Agricultural Land, less operating expenses, real property taxes, taxes on
gross revenue, and charges for property management related thereto for the most
recently ended two fiscal quarters multiplied by two, but in no event shall take
into account tenant deposits, refunds of tenant deposits, tenant improvements
paid for by Holdings or its Subsidiaries, reimbursement by tenants to Holdings
or its Subsidiaries for tenant improvements paid for by Holdings or its
Subsidiaries, allowances for bad debts, gains or losses from the sales of leased
property,





--------------------------------------------------------------------------------





depreciation and amortization, overhead allocations that are not directly
associated with the property, or state and federal income taxes.
“Net Operating Income from Unencumbered Leased Non-Agricultural Land” means, for
any period of determination thereof for Holdings and its Subsidiaries, the
consolidated cash revenues attributable to all Unencumbered Leased
Non-Agricultural Land less operating expenses, real property taxes, taxes on
gross revenue, and charges for property management related thereto for the most
recently ended two fiscal quarters multiplied by two, but in no event shall take
into account tenant deposits, refunds of tenant deposits, tenant improvements
paid for by Holdings or its Subsidiaries, reimbursement by tenants to Holdings
or its Subsidiaries for tenant improvements paid for by Holdings or its
Subsidiaries, allowances for bad debts, gains or losses from the sales of leased
property, depreciation and amortization, overhead allocations that are not
directly associated with the property, or state and federal income taxes.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means, with respect to any Loan Party or Subsidiary, any (a)
Debt that is not Recourse Debt, and (b) fully recourse mortgage and similar
financings obtained by a Subsidiary of a Borrower or any Series if the mortgaged
real property constitutes substantially all of the assets of such Subsidiary;
provided that solely with respect to the definition of Principal Credit Facility
and Section 7.08, Non-Recourse Debt shall also include loans and credit
facilities at all times during which the recourse portion of such loans and
credit facilities (including commitments in respect thereof) is not in excess of
$40,000,000.
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Note Purchase Agreement” means that certain Second Amended and Restated Note
Purchase and Private Shelf Agreement dated as of December 10, 2015 (and as
amended as of the Closing Date) among Holdings, the Company, the guarantors
party thereto and the noteholders party thereto, as such agreement may be
further amended, restated, modified or supplemented from time to time in
accordance with the terms hereof.
“Notice Date” has the meaning set forth in Section 2.03(c)(i).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising under any Loan Document and including interest and
fees that accrue after the commencement by or against any Borrower or any
Subsidiary or Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Committed Loans occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Assets” means (a) where any Property Sub or any assets of a Property
Sub or of a Borrower have been sold or otherwise transferred, assets, including
real estate, to be used by any Borrower or any Property Sub in conducting
Property Development Activities, the Property Management Business or the
agribusiness and (b) in all other instances, assets, including real estate, to
be used in conducting Property Development Activities, the Property Management
Business, the agribusiness.
“Permitted Debt” means (a) any unsecured Debt of a Borrower or a Subsidiary
(exclusive of Debt owed to a Borrower or a Subsidiary) as selected by the
Borrowers, so long as the aggregate amount of all proceeds from sales or other
dispositions which are made after the Closing Date pursuant to clauses (d) or
(e) of Section 7.04 and that are applied to the prepayment of such unsecured
debt pursuant to this clause (a), do not exceed $150,000,000 and (b) after the
$150,000,000 basket in clause (a) has been fully utilized, all unsecured Debt of
the Borrowers and Subsidiaries (exclusive of any Debt owed to a Borrower or a
Subsidiary) on a pro rata basis.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity (or any series of an entity).
“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by any Borrower or any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.01.
“Public Lender” has the meaning specified in Section 6.01.
“Principal Credit Facility” means (a) the Note Purchase Agreement, (b) the RLOC
or (c) any other credit agreement, loan agreement, note purchase agreement or
similar agreement under which credit facilities in the aggregate principal or
commitment amount of at least $40,000,000 are provided for, in each case, as any
of the same may be amended, restated, supplemented or otherwise modified from
time to time; provided that the immediately preceding clause (c) shall exclude
(i) all purchase money debt, (ii) all construction and other project financings,
and (iii) all Non-Recourse Debt.
“Priority Debt” means, with respect to the Borrowers, Holdings and their
Subsidiaries, at any time of determination and without duplication, the sum of
(a) Debt of the Loan Parties secured by a Lien, plus (b) Debt of Subsidiaries of
Holdings (other than the Loan Parties), regardless of whether such Debt is
secured or unsecured.
“Priority Debt Limit” means, at any time of determination, an amount equal to
25% of Total Adjusted Asset Value (as of the end of the most-recent fiscal
quarter of Holdings).
“Property Development Activities” means land acquisition and development
activities, the principal objective of which is to acquire and develop real
property for sale or other disposition.





--------------------------------------------------------------------------------





“Property Management Business” means the managing, leasing, selling and
purchasing of real property.
“Property Sub” means any Subsidiary that exists on the Closing Date or that is
subsequently formed or acquired and, in each case, whose principal business
activities are to engage in Property Development Activities.
“Recipient” means the Agent, any Lender, or any other recipient of any payment
to be made by or on account of any obligation of any Loan Party hereunder.
“Recourse Debt” means, with respect to any Loan Party or Subsidiary, any Debt,
in respect of which contractual recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is to such Person.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a “real estate investment trust” as defined in Sections 856 through
860 of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means (a) each of the chief executive officer, president,
treasurer, chief financial officer, principal accounting officer, controller and
chief legal officer of the applicable Loan Party and, in the case of the
Company, each authorized signatory of the Company, (b) solely for purposes of
delivery of certificates of the type referred to in Section 4.01(a)(v), the
secretary or any assistant secretary of the applicable Loan Party, (c) solely
for purposes of notices given pursuant to Article II, any other officer or
employee of such Borrower so designated by any of the foregoing officers in a
notice to the Agent and (d) any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between such Loan Party and the
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of such Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payments” has the meaning specified in Section 7.09.
“RLOC” means that certain Second Amended and Restated Credit Agreement, dated as
of September 15, 2017, among Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Agent, Swing Line Lender and L/C Issuer, and First Hawaiian Bank, as L/C Issuer.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (“HMT”).
“Sanctioned Persons” has the meaning specified in Section 5.16.





--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Series” means any “series” of the Company established pursuant to
Section 18-215 of the Delaware Limited Liability Company Act.
“Series D Notes” means the Series D Notes due 2022 issued by the Company under
the Note Purchase Agreement.
“Significant Line of Business” means a line of business or an operating
division, the book value of which is, on the date of determination, equal to 5%
or more of Consolidated Shareholders’ Equity.
“Significant Subsidiary” means any direct or indirect Subsidiary of Holdings
(other than a Borrower), the net worth of which is, on the date of
determination, 5% or more of Consolidated Shareholders’ Equity.
“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity (or series of another entity), which is consolidated with such Person in
accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Party” means any Person other than Holdings and its Subsidiaries.
“Total Adjusted Asset Value” means, at any date of determination thereof,
without duplication, (a) real estate leasing property value (which shall be
deemed to equal the sum of (i) Net Operating Income from Investment Properties
divided by the Applicable Cap Rates, (ii) Net Operating Income from Leased
Agricultural Land divided by the Applicable Cap Rates and (iii) Net Operating
Income from Leased Non- Agricultural Land divided by the Applicable Cap Rates,
plus (b) the greater of (x) operating profit (prior to the deduction of
depreciation and amortization expenses) for the period of four (4) consecutive
fiscal quarters most recently ended generated from the agricultural division of
Holdings and its Subsidiaries (excluding, as an abundance of caution, Net
Operating Income from Leased Agricultural Land) divided by 20.0%, and (y) the
Appraised Value of Agricultural Land which is not leased to third parties
(provided that the determination of whether or not to obtain the appraisal
necessary to determine the Appraised Value shall be made at the option of the
Borrowers and if the Borrowers do not elect to have an appraisal performed, then
clause (x) will be deemed to be greater than clause (y)), plus (c) the book
value of Development Real Properties owned by Holdings or any of its
Subsidiaries, or by any other entity (other than a Subsidiary) in which Holdings
or any of its Subsidiaries owns an equity interest (an “Unconsolidated Joint
Venture Entity”), to be included in the determination of “Total Adjusted Asset
Value” in an amount (i) in the case of Development Real Properties owned by
Holdings or any of its Subsidiaries, equal to such book value (provided that
with respect to any Subsidiary of the Company (or any Series thereof) that is
not wholly-owned, directly or indirectly, by the Company (or any Series thereof)
(a “Consolidated Joint Venture Entity”), such book value shall be decreased by
an amount equal to the noncontrolling interest in such Consolidated Joint
Venture Entity as reflected on the most recent consolidated balance sheet of
Holdings required to be delivered pursuant to Section 6.01(a) or (b)), and (ii)
in the case of Development Real Properties owned by an Unconsolidated Joint
Venture Entity, equal to the book value of Holdings’ direct or indirect
investment in such Unconsolidated Joint Venture Entity, provided that the
aggregate amount under this clause (c) shall not comprise more than 30% of
consolidated total assets of Holdings and its Subsidiaries (less cash, cash
equivalents, marketable securities, goodwill, noncontrolling interest and
pension assets) in accordance with GAAP for the most recent fiscal quarter plus
(d) the value of the assets of Grace and its Subsidiaries (which shall be deemed
to be equal to EBITDA generated solely by Grace Holdings and its Subsidiaries
for the period of four (4) consecutive fiscal quarters most recently ended
divided by 16.67%), provided, that Grace and its Subsidiaries shall not
contribute more than 20% of Total Adjusted Asset Value.





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in the foregoing portions of this
definition or Section 1.02(e), any asset or Person (together with such Person’s
Subsidiaries) acquired by Holdings or any of its Subsidiaries, for purpose of
determining the “Total Adjusted Asset Value,” shall be valued at net book value
during the period from the consummation of such acquisition until the last day
of the first four full fiscal quarters occurring after the consummation of such
acquisition.
“Total Debt to Total Adjusted Asset Value Ratio” means, as at any time of
determination thereof, the ratio of (a) all Debt of Holdings and its
Subsidiaries on a consolidated basis as of such time to (b) Total Adjusted Asset
Value as of such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Triggering Event” means January 6, 2016, the date on which Holdings or the
Company publicly announced its intent to cease the business of cultivating and
producing raw sugar.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
“Unconsolidated Joint Venture Entity” has the meaning specified in the
definition of “Total Adjusted Asset Value”.
“Undeveloped Land” means (a) land owned in fee by any Borrower or any Subsidiary
as of December 31, 2017 which at the time of determination has not been
developed for commercial or residential purposes, (b) land acquired by any
Borrower or any Subsidiary subsequent to December 31, 2017 pursuant to a Code
section 1031 like-kind exchange (in exchange for land described in clause (a) or
(b) of this definition) which at the time of determination has not been
developed for commercial or residential purposes, or (c) capital stock or other
equity interests of a Subsidiary which owns as its principal asset, directly or
indirectly, Undeveloped Land described in clause (a) or (b) of this definition.
“Unencumbered Agricultural Division Assets” means assets of the agricultural
division of Holdings and its Subsidiaries which: (i) are not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, and (b)
Liens incidental to the conduct of the owner of such asset’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable asset, or materially impair
the use thereof; (ii) are not subject to any agreement (including (x) any
agreement governing Debt incurred in order to finance or refinance the
acquisition of such asset, and (y) if applicable, the organizational documents
of Holdings or any Subsidiary) that prohibits or limits the ability of Holdings
or any Subsidiary, as the case may be, to create, incur, assume or suffer to
exist any Lien upon any assets or equity interest of Holdings, or any Subsidiary
except for covenants that are not materially more restrictive than the covenants
contained in this Agreement, in favor of holders of unsecured Debt of Holdings
and its Subsidiaries not prohibited hereunder; and (iii) are not subject to any
agreement (including (x) any agreement governing Debt incurred in order to
finance or refinance the acquisition of such asset, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause). No such asset owned by a Subsidiary of
Holdings shall be deemed to be an Unencumbered Agricultural Division Asset
unless (1) both such asset and all equity interests of the Subsidiary which
holds legal title to such asset is not subject to any Lien, (2) each intervening
entity between Holdings and such Subsidiary does not have any Debt for borrowed
money, and (3) no event has occurred or condition exists described in
Section 8.01(f) or 8.01(g) (assuming that such provisions applied to such
Subsidiary) with respect to such Subsidiary.
“Unencumbered Agricultural Land” means Agricultural Land which: (i) is not
subject to a mortgage or any other Lien, other than (a) Liens for taxes not yet
due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not





--------------------------------------------------------------------------------





incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) is not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that prohibits or limits
the ability of Holdings or any Subsidiary, as the case may be, to create, incur,
assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) is not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such land, and
(y) if applicable, the organizational documents of Holdings or any Subsidiary)
that entitles any Person to the benefit of any Lien on any assets or equity
interests of Holdings or any Subsidiary or would entitle any Person to the
benefit of any Lien on such assets or equity interests upon the occurrence of
any contingency (including pursuant to an “equal and ratable” clause). No such
land owned by a Subsidiary of Holdings shall be deemed to be Unencumbered
Agricultural Land unless (1) both such land and all equity interests of the
Subsidiary which holds legal title to such land is not subject to any Lien, (2)
each intervening entity between Holdings and such Subsidiary does not have any
Debt for borrowed money, and (3) no event has occurred or condition exists
described in Section 8.01(f) or 8.01(g) (assuming that such provisions applied
to such Subsidiary) with respect to such Subsidiary.
“Unencumbered EBITDA” means, for any period, with respect to Holdings and its
Subsidiaries on a consolidated basis, without duplication, EBITDA derived from
(i) Unencumbered Investment Properties, (ii) Unencumbered Leased Agricultural
Land, (iii) EBITDA generated from the agricultural division of Holdings and its
Subsidiaries but only to the extent the assets in the agricultural division are
Unencumbered Agricultural Division Assets and (iv) EBITDA calculated solely with
respect to Grace Holdings and its Subsidiaries, provided that the amount of
EBITDA under this clause (iv) shall be excluded from the calculation of
Unencumbered EBITDA if, at any time during such period of determination, any
Debt of Grace Holdings or its Subsidiaries is secured by a consensual Lien
except that only EBITDA of GLP Asphalt LLC shall be excluded from the
calculation of Unencumbered EBITDA if the only Debt of Grace Holdings or its
Subsidiaries which is secured by a consensual Lien consists of (1) the bank
facility from Wells Fargo in favor of GLP Asphalt LLC in an aggregate commitment
or outstanding principal amount not to exceed $30,000,000, or any extensions,
refinancings, replacements, amendments or amendments and restatements of such
bank facility in an aggregate commitment or outstanding principal amount not to
exceed $30,000,000, and/or (2) the term loan from Bank of Hawaii in favor of GLP
Asphalt LLC in an aggregate outstanding principal amount not to exceed the
aggregate principal amount of $14,000,000, or any extensions, refinancings,
replacements, amendments or amendments and restatements of such facility in an
aggregate outstanding principal amount not to exceed $14,000,000.
“Unencumbered Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date to (b)
Unencumbered Fixed Charges as of such date.
“Unencumbered Fixed Charges” means, as of any period of determination, with
respect to Holdings and its Subsidiaries on a consolidated basis, the portion of
Consolidated Interest Expense attributable to Unsecured Debt for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, plus preferred dividends of Holdings accrued during the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date, plus
scheduled principal payments with respect to Unsecured Debt (excluding (i) any
“balloon payment”, (ii) any scheduled principal payments made in the applicable
four fiscal quarter period that represent amortization of the Series D Notes and
(iii) amounts outstanding under this Agreement that are classified as current
liabilities under GAAP but only to the extent that no Default or Event of
Default then exists under this Agreement or the Note Purchase Agreement) of
Holdings and its Subsidiaries for the period of four consecutive fiscal quarters
next succeeding such date of determination.
“Unencumbered Income Producing Assets Value” means, at any time of determination
thereof, without duplication, the sum of (i) the Net Operating Income from
Unencumbered Investment Properties divided by the Applicable Cap Rates, (ii) the
Net Operating Income from Unencumbered Leased Agricultural Land divided by the





--------------------------------------------------------------------------------





Applicable Cap Rates, (iii) the Net Operating Income from Unencumbered Leased
Non-Agricultural Land divided by the Applicable Cap Rate, (iv) the greater of
(x) operating profit (prior to the deduction of depreciation and amortization
expenses) for the period of four (4) consecutive fiscal quarters most recently
ended generated from the agricultural division of Holdings and its Subsidiaries
but only to the extent the assets in the agricultural division are Unencumbered
Agricultural Division Assets (excluding, as an abundance of caution, Net
Operating Income from Leased Agricultural Land) divided by 20.0%, and (y) the
Appraised Value of Unencumbered Agricultural Land which is not leased to third
parties (provided that the determination of whether or not to obtain the
appraisal necessary to determine the Appraised Value shall be made at the option
of the Borrowers and if the Borrowers do not elect to have an appraisal
performed, then clause (x) will be deemed to be greater than clause (y)), (v)
the value of the assets of Grace and its Subsidiaries (which shall be deemed to
be equal to EBITDA generated solely by Grace Holdings and its Subsidiaries for
the period of four (4) consecutive fiscal quarters most recently ended divided
by 16.67%), provided that the amount of EBITDA under this clause (v) shall be
excluded from the calculation of Unencumbered Income Producing Assets Value if,
at such time of determination or at any time during such then or most recently
ended period of four consecutive fiscal quarters, any Debt of Grace Holdings or
its Subsidiaries is or was secured by a consensual Lien, except that only the
value of GLP Asphalt LLC (which shall be deemed to be equal to EBITDA (but
calculated solely with respect to GLP Asphalt LLC and its Subsidiaries for the
then or most recently ended period of four consecutive fiscal quarters) divided
by 16.67%) shall be excluded from the calculation of Unencumbered Income
Producing Assets Value if the only Debt of Grace Holdings or its Subsidiaries
which is or was secured by a consensual Lien consists or consisted of (1) the
bank facility from Wells Fargo in favor of GLP Asphalt LLC in an aggregate
commitment or outstanding principal amount not to exceed $30,000,000, or any
extensions, refinancings, replacements, amendments or amendments and
restatements of such bank facility in an aggregate commitment or outstanding
principal amount not to exceed $30,000,000, and/or (2) the term loan from Bank
of Hawaii in favor of GLP Asphalt LLC in an aggregate outstanding principal
amount not to exceed the aggregate principal amount of $14,000,000, or any
extensions, refinancing, replacements, amendments or amendments and restatements
of such facility in an aggregate outstanding principal amount not to exceed
$14,000,000, (vi) the net book value (i.e., the book value net of liabilities,
whether secured or unsecured) of Development Real Properties owned by Holdings
or any of its Subsidiaries, or an Unconsolidated Joint Venture Entity, to be
included in the determination of “Unencumbered Income Producing Assets Value” in
an amount (I) in the case of Development Real Properties owned by Holdings or
any of its Subsidiaries, equal to such net book value (provided that with
respect to any Consolidated Joint Venture Entity, such book value shall be
decreased by an amount equal to the noncontrolling interest in such Consolidated
Joint Venture Entity as reflected on the most recent consolidated balance sheet
of Holdings required to be delivered pursuant to Section 6.01(a) or (b)) and
(II) in the case of Development Real Properties owned by an Unconsolidated Joint
Venture Entity, equal to the net book value of Holdings’ direct or indirect
investment in such Unconsolidated Joint Venture Entity, provided that the
aggregate of the net book value of the assets described in this clause (vi)
shall be included in the determination of Unencumbered Income Producing Assets
Value only to the extent it comprises 15% or less of the Unencumbered Income
Producing Assets Value, plus (vii) the book value of notes receivable held
directly by Holdings or its Subsidiaries (or indirectly through a Person other
than Holdings or its Subsidiaries) from Persons other than Holdings or any of
its Subsidiaries, and the book value of mezzanine equity investments held
directly by Holdings or its Subsidiaries (or indirectly through a Person other
than Holdings or its Subsidiaries) in other Persons (but without duplication of
the immediately preceding clause (vi)), provided that the aggregate book value
of such notes receivable and mezzanine investments shall be included in the
determination of Unencumbered Income Producing Assets Value only to the extent
it comprises 5% or less of the Unencumbered Income Producing Assets Value,
provided further that the aggregate of the net book value and the book value (as
applicable) of the assets described in the immediately preceding clauses (vi)
and (vii) shall be included in the determination of Unencumbered Income
Producing Assets Value only to the extent it comprises 15% or less of the
Unencumbered Income Producing Assets Value.
Notwithstanding anything to the contrary in the foregoing portions of this
definition or in Section 1.02(e) any asset or Person (together with such
Person’s Subsidiaries) acquired by Holdings or any of its Subsidiaries, for
purpose of determining the “Unencumbered Income Producing Asset Value,” shall be
valued at net book value during the period from the consummation of such
acquisition until the last day of the first four full fiscal quarters occurring
after the consummation of such acquisition.





--------------------------------------------------------------------------------





“Unencumbered Income Producing Assets Value to Unsecured Debt Ratio” means, as
at any time of determination thereof, the ratio of (i) Unencumbered Income
Producing Assets Value to (ii) Unsecured Debt as of such time.
“Unencumbered Investment Properties” means Investment Properties which (i) are
not subject to a mortgage or any other Lien, other than (a) Liens for taxes not
yet due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) are not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such project, and (y) if applicable,
the organizational documents of Holdings or any Subsidiary) that prohibits or
limits the ability of Holdings or any Subsidiary, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) are not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such project,
and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that entitles any Person to the benefit of any Lien on any assets or
equity interests of Holdings or any Subsidiary or would entitle any Person to
the benefit of any Lien on such assets or equity interests upon the occurrence
of any contingency (including pursuant to an “equal and ratable” clause). No
such Investment Property owned by a Subsidiary of Holdings shall be deemed to be
an Unencumbered Investment Property unless (1) both such project and all equity
interests of the Subsidiary which holds legal title to such project is not
subject to any Lien, (2) each intervening entity between Holdings and such
Subsidiary does not have any Debt for borrowed money, and (3) no event has
occurred or condition exists described in Section 8.01(f) or 8.01(g) (assuming
that such provisions applied to such Subsidiary) with respect to such
Subsidiary.
“Unencumbered Leased Agricultural Land” means Agricultural Land which is leased
to third parties on arms’-length terms and which: (i) is not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, (b) Liens
incidental to the conduct of the owner of such property’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable property, or materially
impair the use thereof, and (c) arms’-length operating leases with third-party
lessees; (ii) is not subject to any agreement (including (x) any agreement
governing Debt incurred in order to finance or refinance the acquisition of such
land, and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that prohibits or limits the ability of Holdings or any Subsidiary,
as the case may be, to create, incur, assume or suffer to exist any Lien upon
any assets or equity interest of Holdings, or any Subsidiary except for
covenants that are not materially more restrictive than the covenants contained
in this Agreement, in favor of holders of unsecured Debt of Holdings and its
Subsidiaries not prohibited hereunder; and (iii) is not subject to any agreement
(including (x) any agreement governing Debt incurred in order to finance or
refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause). No such land owned by a Subsidiary of
Holdings shall be deemed to be Unencumbered Leased Agricultural Land unless (1)
both such land and all equity interests of the Subsidiary which holds legal
title to such land is not subject to any Lien, (2) each intervening entity
between Holdings and such Subsidiary does not have any Debt for borrowed money,
and (3) no event has occurred or condition exists described in Section 8.01(f)
or 8.01(g) (assuming that such provisions applied to such Subsidiary) with
respect to such Subsidiary.
“Unencumbered Leased Non-Agricultural Land” means Leased Non-Agricultural Land
which: (i) is not subject to a mortgage or any other Lien, other than (a) Liens
for taxes not yet due or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with





--------------------------------------------------------------------------------





GAAP, (b) Liens incidental to the conduct of the owner of such property’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances of credit,
or the guarantee, maintenance, extension or renewal of the same, and which do
not in the aggregate materially detract from the value of the applicable
property, or materially impair the use thereof, and (c) arms’-length operating
leases with third-party lessees; (ii) is not subject to any agreement (including
(x) any agreement governing Debt incurred in order to finance or refinance the
acquisition of such land, and (y) if applicable, the organizational documents of
Holdings or any Subsidiary) that prohibits or limits the ability of Holdings or
any Subsidiary, as the case may be, to create, incur, assume or suffer to exist
any Lien upon any assets or equity interest of Holdings, or any Subsidiary
except for covenants that are not materially more restrictive than the covenants
contained in this Agreement, in favor of holders of unsecured Debt of Holdings
and its Subsidiaries not prohibited hereunder; and (iii) is not subject to any
agreement (including (x) any agreement governing Debt incurred in order to
finance or refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause). No such land owned by a Subsidiary of
Holdings shall be deemed to be Unencumbered Leased Non-Agricultural Land unless
(1) both such land and all equity interests of the Subsidiary which holds legal
title to such land is not subject to any Lien, (2) each intervening entity
between Holdings and such Subsidiary does not have any Debt for borrowed money,
and (3) no event has occurred or condition exists described in Section 8.01(f)
or 8.01(g) (assuming that such provisions applied to such Subsidiary) with
respect to such Subsidiary.
“United States” and “U.S.” mean the United States of America.
“Unsecured Debt” means, at any time of determination thereof, the consolidated
Debt of Holdings or its Subsidiaries not secured by any Lien.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Voting Stock” means any shares of stock (or comparable equity securities) whose
holders are entitled under ordinary circumstances to vote for the election of
directors (or comparable persons), irrespective of whether at the time stock (or
comparable equity securities) of any other class or classes shall have or might
have voting power by reason of the happening of any contingency.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Withholding Agent” means the Borrowers, any Loan Party and the Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
.Other Interpretive Provisions
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any articles of incorporation, bylaws or similar
organizational documents) shall be construed as referring to such agreement,
instrument or other document as from time to





--------------------------------------------------------------------------------





time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)All covenants hereunder shall be given independent effect so that if a
particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default if such action is taken or such condition exists or
(ii) in any way prejudice an attempt by the Agent to prohibit, through equitable
action or otherwise the taking of any action by any Borrower or any Subsidiary
that would result in a Default. For the avoidance of doubt, if a particular
action or condition is expressly permitted by an exception to a covenant and is
not expressly prohibited by another provision in the same covenant, the taking
of such action or the existence of such condition shall not result in a Default
under such covenant.
(e)For purposes of all calculations made under the financial covenants set forth
in Section 7.01 and the Priority Debt covenant set forth in Section 7.05 for an
applicable period, (i) if during such period Holdings, any Borrower or any
Subsidiary shall have consummated an acquisition of a Significant Subsidiary or
a Significant Line of Business, (x) EBITDA or Unencumbered EBITDA, as the case
may be, for such period shall be calculated after giving pro forma effect
thereto as if such transaction occurred on the first day of such period;
provided that if the aggregate purchase price for any such acquisition is
greater than or equal to $25,000,000, EBITDA or Unencumbered EBITDA, as the case
may be, shall only be calculated on a pro forma basis to the extent such pro
forma calculations are based on audited financial statements or other financial
statements reasonably satisfactory to the Required Lenders (subject to
adjustments set forth in the second paragraphs of each of the definitions of
Total Adjusted Asset Value and Unencumbered Income Producing Assets Value, as
applicable) and (y) any Debt incurred or assumed by any Loan Party or Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Debt of the Person or property acquired which is not retired in
connection with such transaction (1) shall be deemed to have been incurred as of
the last day of the previous period and (2) if such Debt has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Debt as at the relevant date of
determination, and (ii) if during such period Holdings, any Borrower or any
Subsidiary shall have consummated a disposition of all or substantially all of
the assets of Holdings, a Borrower or a Subsidiary or of a majority of the
equity interests of a Subsidiary or of a Significant Line of Business, (x)
EBITDA or Unencumbered EBITDA, as the case may be, for such period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the last day of the previous period and (y) any Debt which is retired in
connection with such transaction shall be excluded and deemed to have been
retired as of the last day of the previous period.
.Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, except as otherwise specifically prescribed herein.





--------------------------------------------------------------------------------





(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Agent, the Lenders and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, (A) until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) until so amended, the Borrowers shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested by the Agent hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with GAAP in
effect and adopted by the Borrower as of the Closing Date, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
.Rounding
. Any financial ratios required to be maintained by the Borrowers pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
.Times of Day
. Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).
.Rates
. The Agent does not warrant or accept responsibility for, and shall not have
any liability with respect to, the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate”.
Article III.



Article IV.THE COMMITMENTS AND CREDIT EXTENSIONS
.Term Loans
. Subject to the terms and conditions set forth herein, on the Closing Date and
from time to time thereafter during the Availability Period, each Lender
severally and not jointly agrees to make non-revolving term loans (each such
loan, a “Committed Loan”) denominated in Dollars to the Borrowers in the
aggregate principal amount equal to the amount of such Lender’s Commitment,
which shall be made in one or more disbursements by the Lenders in accordance
with each Lender’s Applicable Percentage and subject to the terms and provisions
of this Agreement. Upon a Lender’s funding of a Committed Loan, the Commitment
of such Lender shall be automatically reduced by the amount of such Committed
Loan funded by such Lender.
.Borrowings, Conversions and Continuations of Committed Loans.
(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Loans shall be made upon the
applicable Borrower’s irrevocable notice to the Agent, which may be given by:
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Agent of a Committed
Loan Notice. Each such notice must be received by the Agent not later than
12:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of Eurodollar Loans, of any conversion to or continuation of Eurodollar Loans or
of any conversion of Eurodollar Loans to Base Rate Loans and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed





--------------------------------------------------------------------------------





Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the applicable Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation of a Eurodollar Loan, then
the applicable Committed Loan shall be made as, or converted to, Base Rate
Loans, unless such Committed Loan was a Eurodollar Loan, in which case such
Committed Loan shall be continued as a Eurodollar Loan with an Interest Period
of one month. Any such automatic conversion to a Base Rate Loan and any such
continuation of a Eurodollar Loan, in either case, shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans. If the applicable Borrower requests a Borrowing of, conversion
to, or continuation of Eurodollar Loans in any such Committed Loan Notice, but
such Borrower fails to specify an Interest Period for such Committed Loan or
continuation of a Eurodollar Loan, it will be deemed to have specified an
Interest Period of one month.
(b)Following receipt of a Committed Loan Notice, the Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Eurodollar Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Agent in immediately available funds at the Agent’s Office not
later than 11:00 a.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Agent either by (i)
crediting the account of such Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with the Disbursement Instruction Agreement.
(c)Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as Eurodollar Loans without the consent of the Required Lenders.
(d)The Agent shall promptly notify the applicable Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the applicable Borrower and the Lenders of
any change in Wells Fargo’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than three (3) Interest Periods in effect
at any single time with respect to Eurodollar Loans.
.Funds Transfer Disbursements.
The Borrower hereby authorizes the Agent to disburse the proceeds of any Loan
made by the Lenders or any of their Affiliates pursuant to the Loan Documents as
requested by an authorized representative of the Borrower to any of the accounts
designated in the Disbursement Instruction Agreement.
.Intentionally Omitted.
.Prepayments.
(a)Any Borrower may, upon delivery of a Notice of Loan Prepayment to the Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Loans and (B) one Business Day prior to any
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Loans are to be
prepaid, the Interest Period(s) of such Loans. The Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If the applicable Borrower





--------------------------------------------------------------------------------





gives a prepayment notice, then such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, any notice of prepayment given in connection with a
notice of termination of the Commitments given by such Borrower may state that
such prepayment notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may (subject to
compliance by such Borrower with the requirements of Section 3.05) be revoked by
such Borrower (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied. Any prepayment of a Eurodollar Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Any prepayment of
a Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.16, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
(b)Any amounts repaid hereunder may not be reborrowed.
.Termination or Reduction of Undisbursed Commitments.


(a)The Borrowers may, upon notice to the Agent, terminate the undisbursed
Aggregate Commitments, or from time to time permanently reduce the undisbursed
Aggregate Commitments; provided that (a) any such notice shall be received by
the Agent not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, and (b) any such reduction shall be in an aggregate
amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof;
provided, any notice of termination of the undisbursed Aggregate Commitments
given by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities or capital raising, in which case such
notice may be revoked by the Borrowers (by notice to the Agent on or prior to
the specified effective date) if such condition is not satisfied. The Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the undisbursed Aggregate Commitments.
(b)Any Commitments remaining unfunded at the end of the Availability Period
shall be automatically cancelled.
Any reduction of the undisbursed Aggregate Commitments shall be applied to the
undisbursed Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination or cancellation of
the undisbursed Aggregate Commitments shall be paid on the effective date of
such termination, and, for the avoidance of doubt, in no event shall any fees be
refundable as a result of any reduction, termination or cancellation of all or
any portion of the Aggregate Commitments.
.Repayment of Loans.
The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
.Interest.
(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.
(i)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrowers
shall pay interest on the principal





--------------------------------------------------------------------------------





amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
.Fees
.
(a)Unused Fee. The Borrowers shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, an unused fee at a rate
equal to 0.20% per annum on the actual daily amount by which, during the
Availability Period, the Aggregate Commitments as of the Closing Date exceed the
sum of the Outstanding Amount of Committed Loans. The unused fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
in arrears on the first Business Day in April, 2018 and on the last day of the
Availability Period.
(b)Other Fees. The Borrowers shall pay to the Agent fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
.Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate.
(a)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrowers or the Lenders
determine that (i) the Total Debt to Total Adjusted Asset Value Ratio as
calculated by the Borrowers as of any applicable date while this Agreement is in
effect was inaccurate and (ii) a proper calculation of the Total Debt to Total
Adjusted Asset Value Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders, promptly on demand by the
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Agent or any Lender), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Agent or any
Lender, as the case may be, under Section 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder until
the date that is one year after such termination and repayment. Upon payment by
the Borrowers of any shortfall as provided in this clause (b), any Default or
Event of Default resulting solely from the failure to pay such amounts when the
interest or fees for the relevant period were due and payable or any
representations and warranties made in this regard shall be deemed cured for all
purposes.
.Evidence of Debt.
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of any Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in





--------------------------------------------------------------------------------





the absence of manifest error. Upon the request of any Lender made through the
Agent, each Borrower shall execute and deliver to such Lender (through the
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
.Payments Generally; Agent’s Clawback.
(a)General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)(i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Loans (or, in the case of any Committed Borrowing of
Base Rate Loans, prior to 9:00 a.m. on the date of such Committed Borrowing)
that such Lender will not make available to the Agent such Lender’s share of
such Committed Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to Base Rate Loans. If the
applicable Borrower and such Lender shall pay such interest to the Agent for the
same or an overlapping period, the Agent shall promptly remit to such Borrower
the amount of such interest paid by such Borrower for such period. If such
Lender pays its share of the applicable Committed Borrowing to the Agent, then
the amount so paid shall constitute such Lender’s Committed Loan included in
such Committed Borrowing. Any payment by any Borrower shall be without prejudice
to any claim the Borrowers may have against a Lender that shall have failed to
make such payment to the Agent.
(i)Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders hereunder that such
Borrower will not make such payment, the Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Agent to any Lender or any Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.





--------------------------------------------------------------------------------





(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
applicable Borrower by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)ERISA. Each Lender as of the Closing Date represents and warrants as of the
Closing Date to the Agent and the Arranger and their respective Affiliates, and
not, for the avoidance of doubt, for the benefit of the Borrowers or any other
Loan Party, that such Lender is not and will not be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to section 4975 of
the Code; (iii) an entity deemed to hold “plan assets”, within the meaning of
section 3(42) of ERISA, of any such plans or accounts for purposes of ERISA or
the Code; or (iv) a “governmental plan” within the meaning of section 3(32) of
ERISA.
.Sharing of Payments by Lenders
. If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the Committed
Loans, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this Section shall not be construed to apply to (y) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans to any assignee or participant, other than an assignment
to any Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
.Intentionally Omitted.
.Intentionally Omitted.
.Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 10.01.





--------------------------------------------------------------------------------





(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, [intentionally omitted]; third,
[intentionally omitted]; fourth, as the Borrowers may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrowers,
to be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)Unused Fee. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)Defaulting Lender Cure. If the Borrowers and the Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Committed Loans of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Committed Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)Notification of Defaulting Lender. Upon becoming aware that a Lender is a
Defaulting Lender, the Agent shall reasonably promptly notify the Borrowers that
such Lender is a Defaulting Lender.
.Joint and Several Obligations.
Except as specifically provided herein, the Obligations of the Borrowers shall
be joint and several in nature regardless of which such Person actually receives
Credit Extensions hereunder or the amount of such Credit Extensions received or
the manner in which the Lender accounts for such Credit Extensions on its books
and records. Notwithstanding the foregoing, each Borrower (other than the
Company) hereby irrevocably appoints the Company to act as its agent for all
purposes of this Agreement and the other Loan Documents and agrees that (a) the
Company may execute such documents on behalf of such Borrower (in its capacity
as a Borrower) as the Company deems appropriate in its sole discretion and Grace
shall be obligated by all of the terms of any such document executed on its
behalf, (b) any notice or communication delivered by the Agent or the Lender to
the Company shall be deemed delivered to such Borrower and (c) the Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement





--------------------------------------------------------------------------------





executed by the Company on behalf of such Borrower. The provisions of
Section 11.02 and 11.04 are incorporated herein by reference and shall apply to
the obligations of the Borrowers under this Section 2.17 mutatis mutandis.
Article V.



Article VI.TAXES, YIELD PROTECTION AND ILLEGALITY
.Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)If any Withholding Agent shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding Taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Withholding Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction for Indemnified
Taxes been made.
(iii)If any Withholding Agent shall be required by any applicable laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
Withholding Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.
(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes
(c)Tax Indemnification.
(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except for any such penalties, interest and reasonable expenses to the extent
attributable to the gross negligence or willful misconduct of such Recipient),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Agent as required
pursuant to Section 3.01(c)(ii) below.





--------------------------------------------------------------------------------





(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after written demand therefor, (x) the
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Agent and the Loan Parties, as applicable, against any Excluded Taxes
attributable to such Lender that are payable or paid by the Agent or a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this clause (ii).
(d)Evidence of Payments. Upon request by a Borrower or the Agent, as the case
may be, after any payment of Taxes by any Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the applicable Borrower
shall deliver to the Agent or the Agent shall deliver to the applicable
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the applicable Borrower or the Agent, as the case may
be.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to such Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Agent), whichever of the following is
applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E





--------------------------------------------------------------------------------





establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)executed copies of IRS Form W‑8ECI;
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or
(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or W‑8BEN‑E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D‑2 or
Exhibit D‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D‑4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Agent to determine the withholding or deduction required to
be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by such Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Agent as may be necessary for such
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify such Borrower and the Agent in writing of its legal inability to
do so.
(f)Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender. If any
Recipient determines in good faith that it has received a refund of any Taxes
(including any application thereof to another amount owed to the refunding
Governmental Authority) as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving





--------------------------------------------------------------------------------





rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.
.Illegality
. If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Committed Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Company through the Agent,
(a) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Agent without reference to the Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Agent), prepay or, if applicable, convert all Eurodollar Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the Agent
without reference to the Eurodollar Rate component of the Base Rate), either (i)
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, on the last day of the Interest Period therefor, or (ii) if such Lender may
not lawfully continue to maintain such Eurodollar Loans to the last day of the
Interest Period therefor, on the last day that such Lender may lawfully continue
to maintain such Eurodollar Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
.Inability to Determine Rates.
(a)Unless and until a Replacement Rate is implemented in accordance with clause
(c) below, if, in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof or otherwise, (i) the Agent determines
that (A) deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan or in connection with an existing or proposed Base
Rate Loan, or (ii) the Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Agent (upon the instruction of
the





--------------------------------------------------------------------------------





Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(b)Notwithstanding anything to the contrary in subsection (a) above, if the
Agent has made the determination (such determination to be conclusive absent
manifest error) that (i) the circumstances described in Section 3.03(a)(i) or
Section 3.03(a)(ii) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market or (iii) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having or purporting to have jurisdiction over the Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market, then the Agent may, to the extent
practicable (in consultation with the Borrower and as determined by the Agent to
be generally in accordance with similar situations in other transactions in
which it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 3.03(a)(i),
(a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the Replacement Rate
or (B) the Agent (or the Required Lenders through the Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Agent and the Borrower, as may be necessary or appropriate,
in the opinion of the Agent, to effect the provisions of this Section 3.03(b)
(including, without limitation, adjustments to the interest rate margins or
interest rate benchmark floors as the Agent or the Required Lenders may request
to equalize (to the extent practicable), as of the effective date of such
amendment, the sum of the Replacement Rate and any applicable interest rate
margin with respect thereto (taking into account applicable interest periods)
with the sum of the applicable interest rate being replaced with such
Replacement Rate and the interest rate margin applicable thereto).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 10.01), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, a written notice
signed by Lenders constituting Required Lenders stating that such Lenders object
to such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lenders object). To the extent the
Replacement Rate is approved by the Agent in connection with this clause (b),
the Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Agent (it being
understood that any such modification by the Agent shall not require the consent
of, or consultation with, any of the Lenders).
.Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Committed Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining





--------------------------------------------------------------------------------





its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three (3) months prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof).
(e)Delay in Requests. Reserves on Eurodollar Loans. The Borrowers shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 Business Days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice Business Days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 Business Days from receipt
of such notice.
.Compensation for Losses
. Upon demand of any Lender (with a copy to the Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Eurodollar Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
(b)any failure by a Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow or continue a Eurodollar Loan or to convert
any Base Rate Loan to a Eurodollar Loan on the date or in the amount notified by
a Borrower; or
(c)any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by a Borrower pursuant to
Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.





--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.
.Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrowers such Lender shall, as applicable, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender (as compared to actions taken by
such Lender with respect to other similarly situated borrowers). The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or any Lender gives a notice pursuant to
Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.
.Survival
. All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Agent.
Article VII.



Article VIII.CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
.Conditions of Effectiveness
. This Agreement shall become effective upon satisfaction of the following
conditions precedent:
(a)The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the applicable Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Agent and each of the Lenders:
(i)executed counterparts of this Agreement;
(ii)an executed counterpart of the Guaranty;
(iii)a Note executed by each Borrower in favor of each Lender requesting a Note;
(iv)a Disbursement Instruction Agreement effective as of the Closing Date;
(v)such certificates of resolutions or other action, incumbency certificates
(including specimen signatures) and/or other certificates of the secretary or
assistant secretary of each Loan Party as the Agent may require evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with the execution of this
Agreement and the other Loan Documents;
(vi)such documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization;
(vii)a favorable opinion of legal counsel to the Loan Parties addressed to the
Agent and each Lender, as to such customary matters concerning the Loan Parties
and the Loan Documents as the Agent may reasonably request; and





--------------------------------------------------------------------------------





(viii)a certificate signed by a Responsible Officer of the Borrowers certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
provided that for the purposes of this clause (vii), any references to Credit
Extensions in such Sections shall be disregarded.
(b)Any fees required to be paid under the Fee Letter to the Agent, Arranger or
the Lenders on or before the Closing Date shall have been paid.
(c)[intentionally omitted].
(d)Unless waived by the Agent, the Borrowers shall have paid all fees,
reasonable and documented out-of-pocket expenses, charges and disbursements of
Jones Day, as counsel to the Agent (directly to such counsel if requested by the
Agent), plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
.Conditions to all Credit Extensions
. The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Loans) is subject to the
following conditions precedent:
(a)The representations and warranties of the Borrowers contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect which such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.02 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)The Agent shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Loans) submitted by a Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Article IX.



Article X.REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Agent and the Lenders that:
.Organization
. Each Loan Party (other than any Series) is duly organized, validly existing
and in good standing under the laws of the state of its organization. Each
Series has been duly established by the Company. Each Significant Subsidiary
(other than any series of a limited liability company) is duly organized,
validly existing and in good standing under the laws of the state of its
organization, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. Each Significant Subsidiary that is a
series of a limited liability company has been duly established. Each Loan Party
and each Significant Subsidiary (i) has the full power and authority to own its
properties and to carry on its business as now being conducted, (ii) is duly
qualified in every state where the nature of its business





--------------------------------------------------------------------------------





requires that it do so, and (iii) is in good standing under the laws of every
jurisdiction outside the state of its organization in which it owns or leases
property or conducts business and in each case of (ii) and (iii), in which the
failure to so qualify would have a Material Adverse Effect. Each Loan Party and
each Significant Subsidiary has complied in all material respects with (or is
exempt from the application of) all material federal, state and local laws,
regulations and orders that are, or in the absence of any exemption could be,
applicable to the operations of its business, including public utility, bank
holding company, state agricultural and Environmental and Safety Laws, in each
case except to the extent that the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party has full power,
authority and right to execute and deliver, and to perform and observe, the
provisions of this Agreement and the other Loan Documents to which such Loan
Party is a party and to carry out the transactions contemplated hereby and
thereby. The execution, delivery and performance of the Loan Documents by each
Loan Party have been authorized by all necessary corporate and other action,
and, when duly executed and delivered, will be the legal, valid and binding
obligations of such Loan Party, enforceable against it in accordance with their
respective terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general principles of equity (whether considered in a
proceeding at law or in equity). Each of the Borrowers and Holdings represents
and warrants that Schedule 5.01 contains complete and correct lists, as of the
Closing Date, of the Subsidiaries of Holdings, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
equity outstanding owned by Holdings and each other Subsidiary.
.Financial Statements.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Debt, to the extent
required in accordance with GAAP.
(b)The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated September 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP, subject to the absence of
footnotes and to normal year-end audit adjustments .
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
.Actions Pending
. There is no action, suit, investigation or proceeding pending or, to the
knowledge of any Borrower, threatened in writing against any Loan Party or any
Subsidiary or any properties or rights of any Loan Party or any Subsidiary, by
or before any court, arbitrator or administrative or governmental body which
could reasonably be expected to result in a Material Adverse Effect.
.Outstanding Debt
. No Loan Party nor any Subsidiary has any Debt outstanding except as permitted
by this Agreement.
.Title to Properties
. Each Loan Party and each Significant Subsidiary has such title to its
properties and assets as is necessary for the conduct of the business which such
Loan Party or Significant Subsidiary presently undertakes or contemplates
undertaking, except where failure to comply could not reasonably be expected to
result in a Material Adverse Effect. There are no Liens on such properties and
assets that (a) materially restrict any Loan Party’s or Significant Subsidiary’s
intended use and enjoyment thereof in the ordinary course of business or (b) are
not permitted by Section 7.02. There is no default under any lease to which any
Loan Party or any such Significant Subsidiary is a lessee, lessor, sublessee or
sublessor, except to the extent any of the foregoing defaults could not
reasonably be expected to result in a Material Adverse Effect.





--------------------------------------------------------------------------------





.Taxes
. Each Loan Party and each Significant Subsidiary has filed all Federal and
state income and other material tax returns which are required to be filed by
it. Each Loan Party and each such Subsidiary has paid all material taxes as
shown on its returns and on all assessments received to the extent that such
taxes have become due, except such assessments as are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP. The Loan Parties and their Subsidiaries do
not have any unpaid tax obligations which collectively could reasonably be
expected to have a Material Adverse Effect.
.Conflicting Agreements and Other Matters
. Neither the execution nor delivery of this Agreement or the other Loan
Documents, nor the making of Credit Extensions hereunder, nor fulfillment of nor
compliance with the terms and provisions of this Agreement or the other Loan
Documents will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of any
Loan Party or any Subsidiary pursuant to, their respective articles of
incorporation, bylaws or similar organizational documents, any award of any
arbitrator or any material agreement, material instrument, order, judgment,
decree, and, after due investigation and to any Borrower’s best knowledge, any
statute, law, rule or regulation to which any Loan Party or any Subsidiary is
party to or subject, as applicable.
.ERISA.
(a)There has been no failure to make any minimum required contributions (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, with respect to any Plan (other than a Multiemployer Plan). No liability
to the PBGC has been or is expected by any Borrower or any ERISA Affiliate to be
incurred with respect to any Plan (other than a Multiemployer Plan) by any
Borrower, any Subsidiary or any ERISA Affiliate which is or would be materially
adverse to the business, condition (financial or otherwise) or operations of the
Borrowers and their Subsidiaries taken as a whole. Neither any Borrower, any of
its Subsidiaries or any ERISA Affiliate has incurred or presently expects to
incur any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the Loan Parties
and its Subsidiaries taken as a whole. The execution and delivery of this
Agreement and the other Loan Documents and the Credit Extensions hereunder will
be exempt from, or will not involve any transaction which is subject to the
prohibitions of, section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.
(b)Each Borrower is not and will not be (i) an employee benefit plan subject to
Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Code;
(iii) an entity deemed to hold “plan assets”, within the meaning of section
3(42) of ERISA, of any such plans or accounts for purposes of ERISA or the Code;
or (iv) a “governmental plan” within the meaning of section 3(32) of ERISA.
.Government Consent
. Neither the nature of any Loan Party nor any of its Subsidiaries, nor any of
their respective businesses or properties, nor any relationship between any Loan
Party or any Subsidiary and any other Person, nor any circumstance in connection
with the Credit Extensions hereunder is such as to require any authorization,
consent, approval, exemption or other action by, notice to or filing with any
court, administrative or governmental body (other than routine filings after the
date of closing with the SEC and/or state blue sky authorities) in connection
with (a) the execution and delivery of this Agreement and the other Loan
Documents or (b) fulfillment of or compliance with the terms and provisions of
this Agreement and the other Loan Documents.
.Investment Company Status
. Neither the Company, Grace, Holdings nor any other Loan Party is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, or an “investment adviser”
within the meaning of the Investment Advisers Act of 1940.
.Real Property Matters
. Except as could not reasonably be expected to have a Material Adverse Effect:
(a) each Loan Party and each Significant Subsidiary has, or is in the process of
procuring, for the real property which it owns or uses, such authorizations,
consents, approvals, licenses and permissions (collectively, “Consents”) that
such Loan Party or such





--------------------------------------------------------------------------------





Significant Subsidiary believes or has been advised by counsel to be now
necessary for it to own, hold, develop, use or operate such real property in its
current or intended manner, all in material compliance with applicable laws and
regulations, and (b) no Loan Party nor any Significant Subsidiary has received
any notice that any such Consent is necessary which has not been obtained, or is
in the process of being obtained, other than applications for the same that have
been or will be timely filed and are being or will be diligently pursued with
the appropriate governmental authorities and agencies.
.Possession of Franchises, Licenses, Etc
. Except as could not reasonably be expected to have a Material Adverse Effect:
(a) Holdings, the Borrowers and their Subsidiaries possess all franchises,
certificates, licenses, development and other permits and other authorizations
from governmental political subdivisions or regulatory authorities and all
patents, trademarks, service marks, trade names, copyrights, licenses,
easements, rights of way and other rights, free from burdensome restriction,
that are necessary in the judgment of the Borrowers in any material respect for
the ownership, maintenance and operation of their business, properties and
assets, (b) no Loan Party nor any of its Subsidiaries is in violation of any
such rights and (c) no event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, or which adversely affects the rights of any Loan Party or its
Subsidiaries thereunder.
.Environmental and Safety Matters
. Each Loan Party and its Subsidiaries and all of their respective properties
and facilities have complied at all times and in all respects with all
Environmental and Safety Laws except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.
.Hostile Tender Offers
. None of the proceeds of the Credit Extensions will be used to finance any
offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market (other than purchases for portfolio investment
purposes of such shares, equity interests, securities or rights which, together
with any shares, equity interests, securities or rights then owned, represent
less than 5% of the equity interests or beneficial ownership of such corporation
or other entity) and such offer or purchase has not been duly approved by the
board of directors of such corporation or the equivalent governing body of such
other entity.
.Employee Relations
. No Loan Party nor any Subsidiary is the subject of (a) any material strike,
work slowdown or stoppage, union organizing drive or other similar activity or
(b) any material action, suit, investigation or other proceeding involving
alleged employment discrimination, unfair termination, employee safety or
similar matters, that in either case would reasonably be expected to have a
Material Adverse Effect nor, to the best knowledge of any Borrower, is any such
event imminent or likely to occur.
.OFAC
. None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee or
agent thereof, is an individual or entity that is, or is owned 50% or more or
controlled by any Person or Persons that are (a) currently the target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant Sanctions authority or (c)
located, organized or resident in a Designated Jurisdiction (such Persons
referred to herein as “Sanctioned Persons”).
.Disclosure
. Neither this Agreement nor any other document, certificate or statement
furnished to the Agent or any Lender by or on behalf of the Borrowers in
connection herewith, when taken together with all other written information
furnished, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not
misleading; provided that with respect to projections and other pro forma
financial information included in such information, each Borrower only
represents that such information was based upon good faith estimates and
assumptions believed by the preparer





--------------------------------------------------------------------------------





thereof to be reasonable at the time made, it being recognized by the Agent and
the Lenders that such financial information as it relates to future events is
not to be viewed as a fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.
.Anti-Corruption Laws.
The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
.No EEA Financial Institution.
No Loan Party is an EEA Financial Institution.
Article XI.



Article XII.AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim for payment has been
made):
.Financial Information
. The Borrowers shall deliver to the Agent and each Lender:
(a)as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year (or
if earlier, 10 Business Days after the date required to be filed with the SEC),
or the date on which another creditor of any Borrower first receives such
information, consolidated statements of income and cash flows of Holdings and
its Subsidiaries for the period from the beginning of the current fiscal year to
the end of such quarterly period, and a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of the Borrowers, subject only to changes resulting from
year-end adjustments;
(b)as soon as practicable and in any event within the earlier to occur of 120
days after the end of each fiscal year of the Borrowers (or if earlier, 10
Business Days after the date required to be filed with the SEC) or the date on
which another creditor of any Borrower first receives such information,
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such year and a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form corresponding figures from the preceding annual audit, all in
reasonable detail and reasonably satisfactory in scope to the Required Lenders
and certified by independent public accountants of recognized standing whose
opinion shall be unqualified (other than solely as a result of the upcoming
maturity of the Obligations within one year from the time such opinion is
delivered) and otherwise satisfactory in scope and substance to the Required
Lenders, provided that such opinion shall be deemed otherwise satisfactory if
prepared in accordance with GAAP and generally accepted accounting standards;
(c)together with each delivery of financial statements required by clauses (a)
and above, a Compliance Certificate (i) setting forth the aggregate amount of
Restricted Payments made during such fiscal period and computations showing the
calculation of the covenants in Sections 7.01 7.03(c), 7.04(d), 7.04(e) and
7.05; and (ii) stating that to the best of his or her knowledge, after due
inquiry, there exists no Default as of the date of the Compliance Certificate,
or if any such Default exists, specifying the nature and period of existence
thereof and what action the Borrowers propose to take with respect thereto;
(d)promptly upon transmission thereof, copies of all such financial, proxy and
information statements, notices and other reports as are sent to Holdings’
stockholders generally and copies of all registration statements (with such
exhibits as any holder reasonably requests) and all reports which are filed with
the SEC;
(e)promptly upon receipt thereof, a copy of each other material report submitted
to Holdings or any of its Subsidiaries by independent accountants in connection
with any material annual, interim or special audit made by them of the books of
Holdings or such Subsidiary pursuant to a request by Holdings’ board of
directors;





--------------------------------------------------------------------------------





(f)promptly after the furnishing thereof, copies of any certificate or report
furnished to any other holder of the debt securities of any Loan Party pursuant
to the terms of the Note Purchase Agreement or any other indenture, loan, credit
or similar agreement or instrument and not otherwise required to be furnished to
the Lenders pursuant to any other clause of this Section 6.01;
(g)at the time of delivery of the financial statements referenced in
Section 6.01(b), an annual forecast of Holdings for the then current fiscal
year; and
(h)annually, a report with respect to the real property of the Loan Parties
substantially in form and substance similar to that certain Real Estate
Supplement reported as of and for the fiscal year ended December 31, 2016 or
otherwise in form and substance satisfactory to the Agent.
Each Borrower also covenants that forthwith upon a Responsible Officer obtaining
actual knowledge of a Default, it will deliver to the Agent and the Lenders an
Officers’ Certificate specifying the nature and period of existence thereof and
what action the Borrowers propose to take with respect thereto.
Documents required to be delivered pursuant to Section 6.01(a), (b), (d) or (h)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provides a link thereto on the Borrowers’ website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on a Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (i) the Borrowers
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrowers to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (ii) the
Company shall notify the Agent and each Lender (by facsimile or electronic mail)
of the posting of any such documents. The Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each Borrower hereby acknowledges that (a) the Agent and/or the Arranger may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to such
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Agent and the Arranger shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC.”
.Inspection of Property
. Holdings shall, and shall cause its Subsidiaries to, permit any employees or
designated representatives of the Agent, any of its Related Parties or any other
Lender with a Commitment in excess of $5,000,000, at such Person’s expense, to
visit and inspect any of the properties of Holdings and its Subsidiaries, to
examine their books and financial records and to make copies thereof or extracts
therefrom and to discuss their affairs, finances and accounts with the
Responsible Officers and the Loan Parties’ independent certified public
accountants, all at such times as the applicable Borrower and such Person
reasonably agree and as often as such Person may reasonably request; provided
that a Responsible





--------------------------------------------------------------------------------





Officer of Holdings shall have reasonable prior notice of, and may elect to be
present during, discussions with the Borrowers’ independent public accountants.
.Covenant to Secure Obligations Equally
. If (x) Holdings, any Borrower or any Subsidiary shall create assume or
otherwise incur any Lien upon any of its property or assets, whether now owned
or hereafter acquired other than Liens permitted under Section 7.02 or
(y) Holdings or such Borrower shall create, assume or otherwise incur any Lien
upon any of its property or assets, whether now owned or hereafter acquired, to
secure a Principal Credit Facility, then, in each case, Holdings, such Borrower
or such Subsidiary, as applicable, shall make effective provision whereby the
Obligations will be simultaneously secured by such Lien equally and ratably with
any and all other Debt secured pursuant to terms and provisions, including an
intercreditor agreement, reasonably satisfactory to the Agent so long as any
such other Debt shall be so secured; provided that (i) to the extent the
provision in the Note Purchase Agreement which requires ratable security for the
obligations under the Note Purchase Agreement (or any similar provision therein
relating to the provision of security) is deleted or otherwise no longer of any
force or effect then Holdings and its Subsidiaries shall not be required to
secure the Obligations or take any other action pursuant to this Section 6.03
and (ii) the terms hereof shall exclude any purchase money or capital lease
indebtedness permitted to be incurred under the terms of this Agreement.
.Maintenance of Properties; Insurance
. Holdings shall, and shall cause its Subsidiaries to (a) maintain or cause to
be maintained in good repair, working order and condition all material
properties used or useful at that time in its business and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof and (b) maintain insurance with reputable and financially sound insurers
in such amounts and against such liabilities and hazards as is customarily
maintained by other companies operating similar businesses and together with
each delivery of financial statements under Section 6.01(b), upon the request of
the Agent, deliver certificates of insurance to the foregoing effect to the
Agent.
.Environmental and Safety Laws.
(a)The Company shall deliver promptly to the Agent notice of (i) any material
enforcement, cleanup, removal or other material governmental or regulatory
action instituted or, to the Borrowers’ best knowledge, threatened against
Holdings, any Borrower or any Significant Subsidiary pursuant to any
Environmental and Safety Laws, (ii) all material Environmental Liabilities and
Costs against or in respect of Holdings, any Borrower or any Significant
Subsidiary or any of its properties and (iii) Holdings’, any Borrower’s or any
Significant Subsidiary’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any of its properties that Holdings,
any Borrower or such Significant Subsidiary has reason to believe could cause
such property or any material part thereof to be subject to any material
restrictions on its ownership, occupancy, transferability or use under any
Environmental and Safety Laws.
(b)Holdings and each Borrower shall, and shall cause its Significant
Subsidiaries to, keep and maintain its properties and conduct its and their
operations in compliance with all applicable Environmental and Safety Laws
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
.Use of Proceeds
. Holdings shall, and shall cause its Subsidiaries to, use the proceeds of the
Credit Extensions (a) to finance working capital, capital expenditures
(including acquisitions) and other lawful corporate purposes, (b) to refinance
certain existing indebtedness of the Borrowers, (c) for support of commercial
paper issued by the Borrowers, (d) to finance permitted acquisitions and (e) to
pay fees and expenses incurred in connection with this Agreement; provided that
in no event shall the proceeds of any Credit Extension be used in contravention
of any law or of any Loan Document.
.Additional Loan Parties.
Each of Holdings and each Borrower covenants that:
(a)concurrently with any such time as any Person becomes a guarantor or other
obligor under any Principal Credit Facility (other than a Principal Credit
Facility under which one or more Foreign Subsidiaries are the primary obligors),
Holdings or such Borrower shall cause such Person (each, an “Additional
Guarantor”) to (i) become a Guarantor by executing and delivering to the Agent a
Joinder Agreement and (ii) deliver to the Agent such organization documents,
resolutions and favorable opinions of counsel, all in form,





--------------------------------------------------------------------------------





content and scope similar to those delivered on the Closing Date with respect to
A&B or otherwise reasonably satisfactory to the Agent.
(b)concurrently with any such time as the Company has created a new Series, such
Series (an “Additional Borrower”) shall (i) become party to this Agreement as a
Borrower and (ii) deliver to the Agent such joinder documentation, organization
documents, resolutions and favorable opinions of counsel, all in form, content
and scope reasonably satisfactory to the Agent.
.Anti-Corruption Laws.
Each Loan Party covenants that it shall an shall cause each Subsidiary to
conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.
.REIT Status.
Holdings will, and will cause each of its Subsidiaries to, operate its business
at all times so as to satisfy all requirements necessary to maintain Holdings’
qualification as a REIT. Holdings will maintain adequate records so as to comply
in all material respects with all record-keeping requirements relating to its
qualification as a REIT and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file with
the IRS all returns and reports required thereby.
Article XIII.



Article XIV.NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim for payment has been
made):
.Financial Covenants.
(a)Minimum Consolidated Shareholders’ Equity. Holdings shall not permit the
Consolidated Shareholders’ Equity at any time to be less than the sum of (i)
$850,580,000, plus (ii) 75% of the net proceeds received from issuances of
Holdings’ Equity Interests after January 1, 2017, minus (iii) non-recurring
one-time expenses (whether cash or non-cash) incurred in accordance with GAAP in
connection with or as a result of the Triggering Event and determined on an
after tax basis; provided that the aggregate amount deducted under this clause
(iii) for all periods shall not exceed $70,000,000 and shall only be permitted
to be deducted for so long as incurred no later than the date that is 18 months
after the Triggering Event minus (iv) the amount paid in cash for the one-time
special distribution (as defined in Holdings’ Form S-4 filed July 14, 2017, as
amended), minus (v) non-recurring one-time expenses (whether cash or non-cash)
incurred in accordance with GAAP in connection with the REIT evaluation and
conversion, determined on an after tax basis; provided that the aggregate amount
deducted under this clause (v) for all periods shall be equal to the amount
charged to Consolidated Shareholders’ Equity, but limited to $35,000,000 on a
pre-tax basis, plus (vi) net income attributable to REIT conversion adjustments
to deferred tax assets and liabilities.
(b)Minimum Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
1.50 to 1.0.
(c)Maximum Total Debt to Total Adjusted Asset Value Ratio. Holdings shall not
permit the Total Debt to Total Adjusted Asset Value Ratio at any time to exceed
0.60 to 1.0.
(d)Maximum Unsecured Debt to Unencumbered Income Producing Assets Value Ratio.
Holdings shall not permit the Unsecured Debt to Unencumbered Income Producing
Assets Value Ratio at any time to exceed 0.60 to 1.0.
(e)Minimum Unencumbered Fixed Charge Coverage Ratio. In the event the Borrowers
elect, for purpose of (and as provided in) clause (b) of the definition of Total
Adjusted Asset Value, to have an appraisal performed to determine the Appraised
Value of Agricultural Land which is not leased to third parties, then
thereafter, if (but only for so long as) such Appraised Value is permitted (by
virtue of the requirements for an Appraised Value as set forth in the definition
of such term) to be utilized for purposes of determining the value of clause (b)
of the definition of Total Adjusted Asset Value at the end of any fiscal
quarter, Holdings and its Subsidiaries shall maintain, at the end of such fiscal
quarter, a minimum Unencumbered Fixed Charge Coverage Ratio of at least 1.50 to
1.00.





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained herein, in the event that any
of the foregoing financial covenants contained in the RLOC is amended, modified,
or supplemented following the Closing Date (a “Revised Financial Covenant”),
following Borrower’s request, this Agreement shall be amended to incorporate
such Revised Financial Covenant in lieu of the applicable existing financial
covenant contained herein subject to the written consent of the Required
Lenders; provided, however, that for purposes of determining such Required
Lenders’ approval, to the extent (i) any Lender is a lender under the RLOC, and
(ii) such Lender consented in writing to such Revised Financial Covenant in its
capacity as a lender under the RLOC, then such Lender shall be deemed to have
consented under this Agreement to the incorporation of the Revised Financial
Covenant hereunder.
.Liens
. Holdings shall not, and shall not permit any Subsidiary to, create, assume or
suffer to exist at any time any Lien on or with respect to any of its property
or assets, whether now owned or hereafter acquired (whether or not provision is
made for the equal and ratable securing of the Obligations in accordance with
the provisions of Section 6.03), except:
(a)Liens for taxes, assessments and other governmental charges not yet
delinquent or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;
(b)Liens (other than Liens imposed by ERISA) incidental to the conduct of its
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances of credit,
or the guarantee, maintenance, extension or renewal of the same, and which do
not in the aggregate materially detract from the value of its property or
assets, taken as a whole, or materially impair the use thereof in the operation
of its business;
(c)Liens securing Debt between Subsidiaries (other than a Borrower) or owing to
a Borrower by a Subsidiary;
(d)subject to compliance with Section 7.05, any Lien created to secure all or
any part of the purchase price, or to secure Debt incurred or assumed to pay all
or any part of the purchase price or cost of construction, of any real property
(or any improvement thereon) or tangible personal property (or any improvement
thereon) acquired or constructed or capital lease transaction by a Borrower or a
Subsidiary after the date of this Agreement, provided that
(i)any such Lien shall extend solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),
(ii)the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the fair market value of such property (or improvement
thereon) at the time of such acquisition or construction, and
(iii)except with respect to any capital lease transaction, any such Lien shall
be created contemporaneously with, or within 365 days after, the acquisition or
construction of such property;
(e)subject to compliance with Section 7.05, other Liens of the Borrowers and
Subsidiaries existing on the Closing Date and listed on Schedule 7.02;
(f)subject to compliance with Section 7.05, Liens securing Debt other than as
set forth in the foregoing clauses (a) - (e); provided that there shall not
exist any Lien of any kind on the shares of the Voting Stock of any Subsidiary,
unless Holdings and its Subsidiaries continue to own shares of Voting Stock of
such Subsidiary which are not subject to any Lien and which represent a majority
of the Voting Stock of such Subsidiary;
(g)statutory Liens of banks and rights of set-off, materialmen’s, mechanic’s,
carrier’s, repairmen’s, warehousemen’s Liens and other similar Liens arising in
the ordinary course of business;
(h)judgment Liens to the extent such Liens have not caused an Event of Default
under Section 8.01(i);
(i)utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do





--------------------------------------------------------------------------------





not in any material way affect the marketability of the same or interfere with
the use thereof in the business of the Borrowers or the Subsidiaries;
(j)Liens (other than any Lien imposed by ERISA) arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation;
(k)deposits to secure the performance of bids, trade contracts and leases (other
than Debt), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, and deposits made to secure liability for insurance premiums to
insurance carriers;
(l)Liens securing commercial letter of credits; provided that no such Lien shall
extend to or cover any assets of any Borrower or any of its Subsidiaries other
than the inventory (and bills of lading and other documents related thereto)
being financed by any such commercial letter of credits; and
(m)Liens on margin stock (within the meaning of Regulation U of the FRB) that is
held by Holdings as treasury stock.
.Loans and Advances
. Holdings shall not permit, and shall not permit any Subsidiary to, create, or
permit to remain outstanding at any time any loan or advance to any Person,
except (i) Holdings may make loans or advances to any Borrower and (ii) any
Borrower and its Subsidiaries may:
(a)subject to Section 7.05, make or permit to remain outstanding loans and
advances to the Borrowers and Subsidiaries;
(b)make or permit to remain outstanding travel and other like advances and
customary employee benefits in reasonable amounts to employees in the ordinary
course of business;
(c)make or permit to remain outstanding Third Party loans and advances on
standard arm’s-length terms, provided that the aggregate amount of all such
loans may not exceed at any one time an amount equal to 5% of the Total Adjusted
Asset Value at such time;
(d)advances of payroll payments to employees in the ordinary course of business;
and
(e)make or permit to remain outstanding purchase money loans to Persons to whom
it sells real property in the ordinary course of its Property Development
Activities and its Property Management Business, provided that the aggregate
amount of all such purchase money loans may not exceed at any one time an amount
equal to 15% of Consolidated Total Assets of Holdings at the end of the fiscal
quarter most recently-ended as of any date of determination.
.Merger and Sale of Assets
. Holdings shall not, and shall not permit any Subsidiary to, merge with or into
or consolidate with any other Person or sell, lease, transfer or otherwise
dispose of its assets, except that so long as no Default under Section 6.09
would result therefrom:
(a)(i) any Subsidiary of a Borrower may merge with a Borrower, so long as such
Borrower is the surviving Person, (ii) a Borrower may merge with the Company, so
long as the Company is the surviving Person and (iii) Grace Holdings may merge
with the Company, so long as the Company is the surviving Person;
(b)any Subsidiary of Holdings may merge with another Subsidiary of Holdings
(provided that any merger with a Borrower shall be done in accordance with
Section 7.04(a)), or sell, lease, transfer or otherwise dispose of its assets to
another Subsidiary of Holdings;
(c)any Subsidiary of Holdings may sell, exchange, lease, transfer or otherwise
dispose of assets (other than Undeveloped Land) in the ordinary course of
business;
(d)any Subsidiary of Holdings may sell, lease, transfer or otherwise dispose of
assets (other than Undeveloped Land) to Third Parties so long as (i) the fair
market value thereof on the date sold, leased, transferred or otherwise disposed
of, together with the fair market value of all other assets sold, leased,
transferred or otherwise disposed of to Third Parties pursuant to this clause
(d) within the prior 12 months, does not represent more than 20% of the
Consolidated Total Assets of Holdings at the end of the fiscal quarter most
recently ended as of any date of determination and (ii) such assets, together
with all other assets sold or otherwise disposed of to Third Parties pursuant to
this clause (d) since the beginning of the most recently ended fiscal year did
not contribute more than 10% of EBITDA, determined as of the four quarter period
ending as of the most recent fiscal quarter with respect to which financial
statements are required to be delivered





--------------------------------------------------------------------------------





pursuant to Section 6.01(a) or (b); provided that, notwithstanding the
percentage limitations appearing in clauses (i) and (ii), above, sales or
dispositions in excess thereof in a twelve month period may be made for cash if
the proceeds of each such excess sale or disposition (net of taxes thereon) are
fully utilized in the acquisition of Permitted Assets and/or applied to the
repayment of Permitted Debt, in each case within 365 days from the date of such
sale or disposition;
(e)any Subsidiary of Holdings may (i) engage in Code §1031 like-kind exchanges
with respect to Undeveloped Land, and (ii) sell, lease, transfer or otherwise
dispose of Undeveloped Land to (A) any Subsidiary of Holdings, (B) a Person
which is not (and after giving effect thereto will not be) a Subsidiary of a
Borrower, solely in exchange for an equity interest in such Person (unless at
the time thereof the intention was that such Person would sell such land in its
undeveloped state or that any proceeds would be received on or with respect to
such equity interest prior to the time such land is developed for commercial or
residential purposes), or (C) Third Parties; provided that if in any twelve
month period the aggregate fair market value of Undeveloped Land which is sold,
leased, transferred or otherwise disposed of pursuant to this clause (C), is
greater than $100,000,000, then, within 365 days from the date of each sale,
lease, transfer or other disposition which resulted in the $100,000,000
threshold being exceeded, an amount equal to such excess (net of taxes thereon)
shall be fully utilized in the acquisition of Permitted Assets and/or applied to
the repayment of Permitted Debt; and
(f)any Borrower may merge or consolidate with another corporation or other
Person if (i) such Borrower will be the continuing or surviving entity and (ii)
no Default would exist immediately after giving effect to such merger or
consolidation.
The foregoing Section 7.04 shall not prohibit dispositions of margin stock
(within the meaning of Regulation U of the FRB) that is held as treasury stock
by Holdings.
.Priority Debt
. Holdings shall not, and shall not permit any Subsidiary to, permit the
aggregate amount of Priority Debt to exceed the Priority Debt Limit.
At the Borrowers’ option, Non-Recourse Debt of Holdings or its Subsidiaries with
respect to Development Real Properties owned by Holdings or such Subsidiary may
be excluded from the calculation of Priority Debt (solely for purpose of the
Priority Debt covenant set forth in this Section 7.05), provided that in each
case the Applicable Value of the associated Development Real Property of
Holdings or such Subsidiary shall be excluded from the calculation of Total
Adjusted Asset Value (solely for purpose of the Priority Debt covenant set forth
in this Section 7.05); provided further that: (i) if the amount of such excluded
Non-Recourse Debt exceeds 70% of the book value of the associated Development
Real Properties, then the Borrowers may not elect to exclude the amount of such
Non- Recourse Debt from the calculation of Total Debt unless the amount of such
excluded Non-Recourse Debt is equal to or less than 70% of the Appraised Value
of the associated Development Real Properties; (ii) the aggregate amount of
Non-Recourse Debt excluded shall not at any time exceed 15% of the total assets
of Holdings and its Subsidiaries (less cash, cash equivalents, marketable
securities, goodwill, noncontrolling interest and pension assets) in accordance
with GAAP for the most recent fiscal quarter; and (iii) the exclusion of the
Applicable Value of the associated Development Real Properties from Total
Adjusted Asset Value referred to in the first proviso above shall be calculated
only after giving effect to the reduction, if any, in Total Adjusted Asset Value
required by the proviso in clause (c) of the definition of Total Adjusted Asset
Value.
.Transactions with Holders of Partnership or Other Equity Interests
. Holdings shall not, and shall not permit any Subsidiary to, directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise deal with, in the ordinary course of
business or otherwise (a) any Affiliate (other than in the capacity of an
employee, director or officer), or (b) any Person owning, beneficially or of
record, directly or indirectly, 5% or more of the outstanding voting equity of
Holdings, A&B, the Company or any other Subsidiary or any executive officer (as
such term is defined under the Securities Exchange Act of 1934) of Holdings,
A&B, the Company or any other Subsidiary (other than in such Person’s capacity
as an employee); provided, however, that such acts and transactions may be
performed or engaged in if (i) they are entered into upon terms no less
favorable to Holdings, A&B, such Borrower or such Subsidiary than if no such
relationship described in clauses (a) or (b) above existed and such acts or
transactions are otherwise permitted by this Agreement, (ii) they are acts and
transactions in which the only consideration given by Holdings or any of its
Subsidiaries is the issuance





--------------------------------------------------------------------------------





by Holdings or A&B of its capital stock, (iii) they are between or among
Holdings and/or any of its Subsidiaries, or (iv) they are otherwise permitted
under Section 7.09.
.Use of Proceeds
. No Borrower shall use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose in violation of
Regulation U of the FRB.
.Transfer of Assets to Subsidiaries
. Holdings shall not, and shall not permit any Borrower to, transfer (other than
in the ordinary course of business or with respect to similarly situated real
estate companies) any assets to a Subsidiary for the sole purpose of improving
the credit position of such Subsidiary in connection with a financing
transaction, except that this restriction shall not apply to any asset the
financing of which constitutes Non-Recourse Debt.
.Restricted Payments
. Holdings covenants that it will not declare or pay any dividend or other
distribution on any class of its capital stock or other equity interests, redeem
or repurchase any such interests or make any other distribution on account of
any such interests (all of the foregoing being “Restricted Payments”) except
that Holdings may make (a) minimum dividends required to maintain Holdings’
status as a REIT under the Code and to avoid the payment of any income tax or
excise tax by Holdings, (b) the earnings and profits purge dividend required to
be made by applicable law in connection with the REIT conversion and (c) other
Restricted Payments in any amount so long as (i) no Default resulting from a
failure to comply with Section 6.01(a), 6.01(b) or 6.01(c) or Event of Default
shall then exist or would exist after giving effect to any such Restricted
Payment and (ii) any such Restricted Payment will not violate any applicable law
or regulation.
.Sanctions
. No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly use any Credit Extension or the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Sanctioned Person, to fund any
activities of or business with any Sanctioned Person, or in any Designated
Jurisdiction, in each case, in violation of applicable Sanctions, or in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Agent, or
otherwise) of Sanctions.
.Anti-Corruption Laws
. No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti- corruption legislation in other jurisdictions.
.Additional Agreements
. (a) Holdings shall not form or permit to exist at any such time any direct
Subsidiary of Holdings (other than A&B); and (b) A&B shall not form or permit to
exist at any such time any direct Subsidiary of A&B (other than the Company or
any Series thereof).
Article XV.



Article XVI.EVENTS OF DEFAULT AND REMEDIES
.Events of Default
. Any of the following shall constitute an Event of Default:
(a)Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein or in any other Loan Document, any amount of
principal of any Loan, or (ii) within five days after the same becomes due, any
interest on any Loan, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document; or
(b)Specific Covenants. Any Borrower or any other Loan Party fails to perform or
observe any agreement contained in (i) Sections 6.01(a), (b) or (c), and such
failure continues for 10 Business Days or (ii) Section 6.03, Section 6.06 or
Article VII hereof;





--------------------------------------------------------------------------------





(c)Other Defaults. Any Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure shall not be remedied within 30 days after any Responsible
Officer obtaining actual knowledge thereof; or
(d)Representations and Warranties. Any representation or warranty made by any
Loan Party herein or in any other Loan Document or by any Loan Party or any of
its officers in any writing furnished in connection with or pursuant to this
Agreement shall be false or misleading in any material respect on the date as of
which made; provided that to the extent that such breach of representation or
warranty relates to clause (c) of the definition of Material Adverse Effect,
such breach of representation or warranty shall only constitute an Event of
Default under this subsection (d) if such Loan Party knowingly breached such
representation or warranty; or
(e)Cross-Default. Any Loan Party or any Subsidiary
(i)defaults in any payment of principal of, or premium or interest on, any
obligation (v) for money borrowed, (w) under any conditional sale or other title
retention agreement, (x) issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage, (y) under notes
payable or drafts accepted representing extensions of credit or (z) Guarantees
of the foregoing, in each case, constituting Recourse Debt (other than the
Obligations), after the expiration of any period of grace provided with respect
thereto, or any Loan Party or any Subsidiary fails to perform or observe any
other agreement, term or condition contained in any agreement evidencing
Recourse Debt (or any other event thereunder or under any such agreement occurs
and is continuing), after the expiration of any grace period, and the effect of
such payment default or other failure or event is to cause, or to permit the
holder or holders of such obligation to cause, with the giving of notice if
required, such obligation to be demanded or to become due (or such obligation
becomes subject to required repurchase or an offer to repurchase by any Loan
Party or any Subsidiary) prior to any stated maturity; provided that the
aggregate amount of all obligations as to which such a payment default or other
failure or event shall occur exceeds $30,000,000 at the time of such default or
other failure or event; or
(ii)defaults in any payment of principal of, or premium or interest on, any
obligation (v) for money borrowed, (w) under any conditional sale or other title
retention agreement, (x) issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage, (y) under notes
payable or drafts accepted representing extensions of credit or (z) Guarantees
of the foregoing, in each case, constituting Non-Recourse Debt, after the
expiration of any period of grace provided with respect thereto, or any Loan
Party or any Subsidiary fails to perform or observe any other agreement, term or
condition contained in any agreement evidencing Non-Recourse Debt (or any other
event thereunder or under any such agreement occurs and is continuing), after
the expiration of any grace period, and the effect of such payment default or
other failure or event is to cause, or to permit the holder or holders of such
obligation to cause, with the giving of notice if required, such obligation to
be demanded or to become due (or such obligation becomes subject to required
repurchase or an offer to repurchase by any Loan Party or any Subsidiary) prior
to any stated maturity; provided that the aggregate amount of all obligations as
to which such a payment default or other failure or event shall occur exceeds
$100,000,000 at the time of such default or other failure or event;
provided, further, that this Section 8.01(e) shall not apply to (1) secured
obligations that become due as a result of the voluntary sale or transfer of the
property or assets securing such obligations, if such sale or transfer is
permitted under the terms of such obligations and such obligations are paid at
or prior to the time they becomes due (or within any applicable grace period) as
a result of such transaction, (2) any obligations that become due as a result of
a refinancing thereof, (3) obligations held in whole or in part by any Lender or
any of their respective affiliates (within the meaning of Regulation U of the
FRB) that become due or enables or permits the holders thereof to cause such
obligations to become due solely as a result of a breach of terms governing the
sale, pledge or disposal of margin stock (within the meaning of Regulation U of
the FRB) and would cause this Agreement or any Loan to be subject to the margin
requirements or any other restriction under Regulation U of the FRB or (4) any
obligations that are mandatorily prepayable prior to the scheduled maturity
thereof with the proceeds of the issuance of Equity Interests, the incurrence of
other Indebtedness or the sale or other disposition of any assets, so long as
such obligations that have become due





--------------------------------------------------------------------------------





are so prepaid with the net proceeds required to be used to prepay such
obligations when due (or within any applicable grace period) and such event
shall not have otherwise resulted in an event of default with respect to such
obligations; or
(f)Insolvency Proceedings, Etc.
(i)Any Loan Party or any Significant Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or
(ii)any decree or order for relief in respect of any Loan Party or any
Significant Subsidiary is entered under any Debtor Relief Laws of any
jurisdiction; or
(iii)any Loan Party or any Significant Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of any Loan Party
or any such Significant Subsidiary, or of any substantial part of the assets of
any Loan Party or any such Significant Subsidiary, or commences a voluntary case
under the Bankruptcy Code of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Significant
Subsidiary) relating to any Loan Party or any Significant Subsidiary under any
other Debtor Relief Laws; or
(iv)any petition or application of the type described in clause (iii) above is
filed, or any such proceedings are commenced, against any Loan Party or any
Significant Subsidiary and such Loan Party or such Significant Subsidiary by any
act indicates its approval thereof, consent thereto or acquiescence therein, or
an order, judgment or decree is entered appointing any such trustee, receiver,
custodian, liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 45 days; or
(g)Dissolution, Etc.
(i)Any order, judgment or decree is entered in any proceedings against any Loan
Party or any Significant Subsidiary decreeing the dissolution of such Loan Party
or such Significant Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 45 days; or
(ii)any order, judgment or decree is entered in any proceedings against any Loan
Party or any Significant Subsidiary decreeing a split-up of such Loan Party or
such Significant Subsidiary which requires the divestiture of (A) assets
representing a substantial part, or the stock of, or other ownership interest
in, a Significant Subsidiary whose assets represent a substantial part of
Consolidated Total Assets or (B) assets or the stock of or other ownership
interest in a Significant Subsidiary that has contributed a substantial part of
Consolidated Net Income for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 45 days; or
(h)ERISA. (i) Any Plan (other than a Multiemployer Plan) shall fail to satisfy
the minimum funding standards of ERISA or the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan (other than a Multiemployer Plan) shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan (other than a Multiemployer Plan) or the PBGC shall have
notified any Borrower or any ERISA Affiliate that a Plan (other than a
Multiemployer Plan) may become a subject of such proceedings, (iii) the
aggregate amount under all Plans (other than a Multiemployer Plan) of the fair
market value of the assets (within the meaning of Section 303 of ERISA) is less
than 70% of the “Funding Target” (within the meaning of Section 303 of ERISA),
(iv) any Borrower or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV or ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) any Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
or (vi) any Loan Party or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of any Loan Party or any Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect of the type
described in clause (a) or (b) of the definition thereof; or





--------------------------------------------------------------------------------





(i)Judgments. Any judgment or decree for the payment of money in the amount of
$30,000,000 or more (to the extent not paid or covered by insurance) shall be
entered against any Loan Party or any of its Subsidiaries and such judgment or
decree shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or
(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)Change of Control. There occurs any Change of Control.
.Remedies Upon Event of Default
. If any Event of Default occurs and is continuing, the Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:
(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower; and
(c)exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Agent or any Lender.
.Application of Funds
. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.
Article XVII.



Article XVIII.AGENT
.Appointment and Authority





--------------------------------------------------------------------------------





. Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the Lenders, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
.Rights as a Lender
. The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
.Exculpatory Provisions
. The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default in writing is given to
the Agent by a Borrower, a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.





--------------------------------------------------------------------------------





.Reliance by Agent
. The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
.Delegation of Duties
. The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub- agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent. The Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
.Resignation of Agent.
(a)The Agent may at any time give notice of its resignation to the Lenders and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with, so long as no Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing, the consent
of the Company (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Agent and, with, so long as no Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) has occurred and is continuing, the consent of the Company
(such consent not to be unreasonably withheld or delayed), appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, in each
case solely in its capacity as Agent and (ii) except for any indemnity payments
or other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder or
under the





--------------------------------------------------------------------------------





other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrowers to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.
.Non-Reliance on Agent and Other Lenders
. Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
.No Other Duties, Etc
. Anything herein to the contrary notwithstanding, none of the Arrangers or
other titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender.
Article XIX.



Article XX.MISCELLANEOUS
.Amendments, Etc
. No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers or
the applicable Loan Party, as the case may be, and acknowledged by the Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Loan Document without the
written consent of such Lender;
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clauses (ii) and (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document to any Lender without the written consent of such Lender;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate and (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder;
(d)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(e)release all or substantially all of the value of the Guaranty without the
written consent of each Lender; or
(f)change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document; (ii) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; and (iii) the Agent
and the Borrower may, without the consent of any Lender, enter into amendments
or modifications to this Agreement or any of the other Loan Documents or to
enter into additional Loan Documents as the Agent reasonably deems appropriate
in order to implement any Replacement Rate or otherwise





--------------------------------------------------------------------------------





effectuate the terms of Section 3.03(b) in accordance with the terms of
Section 3.03(b). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding the foregoing, the Borrowers may, by written notice to the Agent
from time to time, make one or more offers (each, a “Loan Modification Offer”)
to all the Lenders to make one or more amendments or modifications to (A) allow
the maturity of the Committed Loans of the accepting Lenders to be extended and
(B) increase the Applicable Rate and/or fees payable with respect to the
Committed Loans and Commitments of the accepting Lenders (“Permitted
Amendments”) pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Committed Loans
and/or Commitments of the Lenders that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Committed Loans and/or Commitments as
to which such Lender’s acceptance has been made. Each Borrower, each other Loan
Party and each Accepting Lender shall execute and deliver to the Agent a Loan
Modification Agreement and such other documentation as the Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the Agent.
The Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that (1) upon
the effectiveness of any Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Committed Loans and Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made and (2) any applicable Lender who
is not an Accepting Lender may be replaced by the Borrowers in accordance with
Section 10.13.
In addition, notwithstanding anything to the contrary contained in this
Section 10.01 or any other Loan Document, if the Agent and the Borrowers have
jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the Agent and
the Borrowers shall be permitted to amend such provision without the consent of
any Lender if such amendment, supplement or waiver is delivered in order to cure
ambiguities, omissions, mistakes or defects in such respective Loan Document and
so long as such amendment, supplement or waiver does not adversely affect the
rights of any Lender.
.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to any Borrower or any other Loan Party or the Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the





--------------------------------------------------------------------------------





recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b)
below, shall be effective as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication. The Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e- mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e‑mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s, any Loan Party’s or the
Agent’s transmission of Borrower Materials through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expense
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or any of its Related Parties.
(d)Change of Address, Etc. Each of the Borrowers and the Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States Federal or state
securities laws.
(e)Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of a





--------------------------------------------------------------------------------





Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Borrower shall indemnify the Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of such Borrower, except to the extent
such losses, costs, expenses and liabilities resulted from the gross negligence
or willful misconduct of such Person. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.
.No Waiver; Cumulative Remedies
. No failure by any Lender or the Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrowers shall pay (i) except as provided in
Section 10.06(b)(iv), all reasonable and documented out-of-pocket expenses
incurred by the Agent and its Affiliates (including the reasonable fees, charges
and disbursements of Jones Day, as counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Agent, any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
out-of- pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, however, that this
Section 10.04(a) shall not apply with respect to Taxes.
(b)Indemnification by the Borrowers. Each Borrower shall indemnify the Agent
(and any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including, without limitation, the fees,
charges and disbursements of one primary legal counsel to the Agent, the
Arrangers and their Affiliates and the Lenders and, if required, one local
counsel in each relevant jurisdiction (and, in the case of an actual or
perceived conflict of interest where the Indemnitee informs the Company of such
conflict and retains its own counsel, of one additional counsel for each such
affected Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the





--------------------------------------------------------------------------------





parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) result
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute solely among the Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as Agent,
Arranger or any similar role under this Agreement or any other Loan Document and
other than any claims arising out of any act or omission of Holdings, the
Borrowers or any of their Subsidiaries. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the outstanding Loans and unfunded Commitments of all Lenders at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither any Loan Party nor any Indemnitee shall assert, and each
party hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee or any Loan Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof (except that an Indemnitee may assert, and does not waive,
a claim against any Loan Party, in respect of any such damages incurred or paid
by an Indemnitee to a third party). No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
.Payments Set Aside
. To the extent that any payment by or on behalf of any Borrower is made to the
Agent or any Lender, or the Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently





--------------------------------------------------------------------------------





invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
.Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consent (each such
consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and





--------------------------------------------------------------------------------





(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. Such processing and recordation fees, together with the costs
and expenses of the Agent incurred in connection with the execution and delivery
of such Assignment and Assumption, shall be paid by either the assignor or the
assignee. The assignee, if it is not a Lender, shall deliver to the Agent an
Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) any
Borrower or any of its Subsidiaries or Affiliates, (B) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person) or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Committed Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Committed Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, and upon receipt of the original Note from the assignor
marked “Cancelled,” each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Agent and the Lenders shall treat
each Person whose





--------------------------------------------------------------------------------





name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Agent, sell participations to any Person (other than a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person), a Defaulting Lender
or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain the holder of
its Loans for all purposes hereunder, (iii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iv) the Borrowers, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
.Treatment of Certain Information; Confidentiality





--------------------------------------------------------------------------------





. Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14) or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating a Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of a Borrower or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than a Borrower (only to the extent that such availability of
information is not to the Agent’s or such Lender’s knowledge in breach of the
confidentiality requirements provided herein).
For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary (or any Affiliate of a Borrower or any Related
Party of a Borrower or any such Subsidiary or Affiliate) relating to any
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning a Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including Federal and
state securities laws.
.Right of Setoff
. If an Event of Default shall have occurred and be continuing, each Lender, and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective affiliates may have. Each Lender
agrees to notify the Company and the





--------------------------------------------------------------------------------





Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
.Interest Rate Limitation
. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by the Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
.Counterparts; Integration; Effectiveness. This Agreement and each of the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by fax transmission or e-mail transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e‑mail transmission shall be promptly
followed by such manually executed counterpart.
.Survival of Representations and Warranties
. All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Agent and each Lender, regardless of any investigation made by the Agent or
any Lender or on their behalf and notwithstanding that the Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
.Severability
. If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Agent then such provisions shall be deemed to be in effect only to the
extent not so limited.
.Replacement of Lenders
. If the Borrowers are entitled to replace a Lender pursuant to the provisions
of Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, or if a Lender is not an Accepting Lender under Section 10.01, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections





--------------------------------------------------------------------------------





3.1 and 3.04) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)the Borrowers shall have paid to the Agent the assignment fee (if any)
specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable laws; and
(e)in the case of an assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
.Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH





--------------------------------------------------------------------------------





(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.Waiver of Jury Trial
. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
.No Advisory or Fiduciary Responsibility
. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agent, the Arrangers and the Lenders are
arm’s-length commercial transactions between each Borrower, each other Loan
Party and their respective Subsidiaries and Affiliates, on the one hand, and the
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower,
any other Loan Party or any of their respective Subsidiaries and Affiliates, or
any other Person and (B) neither the Agent, any Arranger nor any Lender has any
obligation to any Borrower, any other Loan Party or any of their respective
Subsidiaries and Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Subsidiaries and Affiliates, and neither the Agent,
any Arranger nor any Lender has any obligation to disclose any of such interests
to any Borrower, any other Loan Party or any of their respective Subsidiaries
and Affiliates. To the fullest extent permitted by law, each of the Borrowers
and each other Loan Party hereby waives and releases any claims that it may have
against the Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
.Electronic Execution of Assignments and Certain Other Documents
. The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on





--------------------------------------------------------------------------------





the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Agent is under no obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by the Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.
.USA PATRIOT Act
. Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Agent, as applicable, to identify
the Loan Parties in accordance with the Act. The Borrowers shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
.Acknowledgement and Consent to Bail-In of EEA Financial Institutions
. Solely to the extent any Lender that is an EEA Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Article XXI.

Article XXII.GUARANTY
.Guaranty
. Each Guarantor hereby guarantees to each Lender and each other holder of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
Each Guarantor hereby further agrees that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), such
Guarantor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of the Guarantors under this Guaranty and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.





--------------------------------------------------------------------------------





.Obligations Unconditional.
The obligations of the Guarantors under this Guaranty are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment), it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers for amounts paid under this Guaranty until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)any Lien granted to, or in favor of, the Agent or any other holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or
(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of a Guarantor) or shall be
subordinated to the claims of any Person (including, without limitation, any
creditor of a Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
.Reinstatement
. The obligations of the Guarantors under this Guaranty shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Agent and each other holder of the Obligations on demand for all reasonable
costs and expenses (including, without limitation, the fees, charges and
disbursements of counsel) incurred by the Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
.Certain Additional Waivers
. Each Guarantor agrees that it shall have no right of recourse to security for
the Obligations, except through the exercise of rights of subrogation pursuant
to Section 11.02.
.Remedies
. Each Guarantor agrees that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Agent and the other holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as specified in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 8.02)
for purposes of Section 11.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and





--------------------------------------------------------------------------------





payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of
Section 11.01.
.Guaranty of Payment; Continuing Guaranty
. The guarantee in this Guaranty is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.
.Further Agreements
. Each Guarantor agrees that neither the Agent nor any other holder of the
Obligations will have any obligation to investigate the financial condition or
affairs of the Borrowers for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of the Borrowers which might come to the knowledge of the Agent or any
holder of the Obligations at any time, whether or not the Agent or such holder
of the Obligations knows or believes or has reason to know or believe that any
such fact or change is unknown to such Guarantor or might (or does) materially
increase the risk of such Guarantor as a Guarantor or might (or would) affect
the willingness of such Guarantor to continue as a guarantor with respect to the
Obligations.
.Additional Liability of Guarantors
. If any Guarantor is or becomes liable for any indebtedness owing by any
Borrower to the Agent or any holder of the Obligations by endorsement or
otherwise other than under this Guaranty, such liability shall not be in any
manner impaired or reduced hereby but shall have all and the same force and
effect it would have had if this Guaranty had not existed and such Guarantor’s
liability hereunder shall not be in any manner impaired or reduced thereby.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




Signature Page to Term Loan Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
“BORROWERS”







--------------------------------------------------------------------------------





ALEXANDER & BALDWIN, LLC,
a Delaware limited liability company




By: __/s/ Nelson N. S. Chun______
Name:Nelson N. S. Chun
Title:Authorized Signatory


By:__/s/ Alyson Nakamura______
Name:Alyson Nakamura
Title:Authorized Signatory




ALEXANDER & BALDWIN, LLC, SERIES M




By: __/s/ Christopher Benjamin______
Name:Christopher Benjamin
Title:President, Chief Executive Officer, Secretary and Treasurer




GRACE PACIFIC LLC,
a Hawaii limited liability company


By: A&B II, LLC,
a Hawaii limited liability company
its sole member


By: __/s/ Nelson N. S. Chun______
Name:Nelson N. S. Chun
Title:Vice President




By:__/s/ Alyson Nakamura______
Name:Alyson Nakamura
Title:Corporate Secretary
ALEXANDER & BALDWIN, LLC, SERIES R




By: __/s/ Nelson N. S. Chun______
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:__/s/ Alyson Nakamura______
Name:Alyson Nakamura
Title:Corporate Secretary




ALEXANDER & BALDWIN, LLC, SERIES T




By: __/s/ Nelson N. S. Chun_____
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:__/s/ Alyson Nakamura______
Name:Alyson Nakamura
Title:Corporate Secretary





[Signatures Continue on Following Page]
                    
“GUARANTORS”
ALEXANDER & BALDWIN, INC.






By:    _/s/ Nelson N. S. Chun______________    
Name:    Nelson N. S. Chun
Title:    Senior Vice President and Chief Legal Officer






By:    _/s/ Alyson Nakamura_____________    
Name:    Alyson Nakamura
Title:    Corporate Secretary




ALEXANDER & BALDWIN INVESTMENTS, LLC


By:    Alexander & Baldwin, Inc.





--------------------------------------------------------------------------------





its manager




By:    _/s/ Nelson N. S. Chun______________         
Name:    Nelson N. S. Chun
Title:    Senior Vice President and Chief Legal Officer




By:    _/s/ Alyson Nakamura_____________    
Name:    Alyson Nakamura
Title:    Corporate Secretary




A&B II, LLC






By:    _/s/ Nelson N. S. Chun______________        
Name:    Nelson N. S. Chun
Title:    Vice President


                    
By:    _/s/ Alyson Nakamura_____________    
Name:    Alyson Nakamura
Title:    Corporate Secretary




[Signatures Continue on Following Page]
                    




“AGENT”


WELLS FARGO BANK, NATIONAL ASSOCIATION.,
as Agent and a Lender






By:    _/s/ Kevin A. Stacker__________
Name:    Kevin A. Stacker
Title:    Senior Vice President




[Signatures Continue on Following Page]


“LENDER”


BANK OF AMERICA, N.A.
as a Lender






By:    ____/s/ Helen Chan_________________________





--------------------------------------------------------------------------------





Name:    _____________________________
Title:    _____________________________




[Signatures Continue on Following Page]


“LENDER”


FIRST HAWAIIAN BANK
as a Lender






By:    ________/s/ Darlene Blakeney_____________________
Name:    _____________________________
Title:    _____________________________




[Signatures Continue on Following Page]


                    


“LENDER”


U.S. BANK NATIONAL ASSOCIATION
as a Lender






By:    ___________/s/ Ken Case__________________
Name:    _____________________________
Title:    _____________________________




[Signatures Continue on Following Page]


                    


“LENDER”


AMERICAN AGCREDIT
as a Lender






By:    _____/s/ Janice T Thede________________________
Name:    _____________________________
Title:    _____________________________





--------------------------------------------------------------------------------









[Signatures Continue on Following Page]


                    


“LENDER”


AMERICAN SAVINGS BANK, F.S.B.
as a Lender






By:    _________/s/ Edward Chin____________________
Name:    _____________________________
Title:    _____________________________




[Signatures Continue on Following Page]


                    


“LENDER”


BANK OF HAWAII                    
as a Lender






By:    _/s/ Kyle Bischoff____________________________
Name:    _____________________________
Title:    _____________________________




[Signatures Continue on Following Page]
                    


“LENDER”


CENTRAL PACIFIC BANK
as a Lender






By:    ______/s/ Lisa Nillos_______________________
Name:    _____________________________
Title:    _____________________________





--------------------------------------------------------------------------------



















Schedule 2.01








Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Commitment
Amount
Applicable
Percentage
Wells Fargo Bank, National Association
$10,000,000
20.000000000%
Bank of America, N.A.
$8,500,000
17.000000000%
First Hawaiian Bank
$8,500,000
17.000000000%
U.S. Bank National Association
$7,500,000
15.000000000%
American AgCredit
$5,000,000
10.000000000%
American Savings Bank, F.S.B.
$4,000,000
8.000000000%
Bank of Hawaii
$4,000,000
8.000000000%
Central Pacific Bank
$2,500,000
5.000000000%
Total
$50,000,000.00
100.000000000%





Schedule 5.01


Schedule 5.01
SUBSIDIARIES OF HOLDINGS AND OWNERSHIP OF SUBSIDIARY EQUITY
ALEXANDER & BALDWIN, INC.
(Incorporated in Hawaii, March 19, 2012)
SUBSIDIARIES AND RELATED ENTITIES*
Alexander & Baldwin, LLC (a Delaware limited liability company)
Alexander & Baldwin, LLC, Series R (a series of a Delaware limited liability
company)
•
A&B Deer Valley LLC (a Delaware limited liability company) (ABP is manager)

•
A&B Gateway LLC (a Hawaii limited liability company)

•
A&B Little Cottonwood LLC (a Delaware limited liability company)

•
A&B Lot 100 LLC (a Hawaii limited liability company)

•
A&B Mililani Investment LLC (a Hawaii limited liability company)

•
A&B Napili LLC (a Hawaii limited liability company)

•
A & B Properties Hawaii, LLC, Series R (a series of a Delaware limited liability
company)

◦
A&B Lanihau LLC (a Hawaii limited liability company)

◦
A&B Manoa LLC (a Hawaii limited liability company)






--------------------------------------------------------------------------------





◦
A&B Ninigret LLC (a Hawaii limited liability company)

◦
A&B P&L LLC (a Hawaii limited liability company)

◦
A&B Visalia 1 LLC (a Hawaii limited liability company)

◦
A&B Visalia 3 LLC (a Delaware limited liability company)

◦
A&B Wailea LLC (a Hawaii limited liability company)

◦
A&B Waipio 100 LLC (a Hawaii limited liability company)

◦
A&B Waipio Shopping Center LLC (a Hawaii limited liability company)

◦
AB Properties Concorde LLC (a Hawaii limited liability company)

◦
ABP Deer Valley LLC (a Delaware limited liability company)

◦
ABP Honokohau LLC (a Hawaii limited liability company)

◦
ABP Kailua Road LLC (a Hawaii limited liability company)

◦
ABP Kakaako Commerce 1 LLC (a Hawaii limited liability company)

◦
ABP Kakaako Commerce 2 LLC (a Hawaii limited liability company)

◦
ABP Komohana LLC (a Hawaii limited liability company)

◦
ABP Manoa Marketplace LH LLC (a Hawaii limited liability company)

◦
ABP Mililani Gateway LLC (a Hawaii limited liability company)

◦
ABP Mililani Gateway South LLC (a Hawaii limited liability company)

◦
ABP Napili LLC (a Hawaii limited liability company)

◦
ABP Pearl Highlands LLC (a Hawaii limited liability company)

◦
ABP Residuary LLC (a Hawaii limited liability company)

◦
ABP 2927 East Manoa Road LLC (a Hawaii limited liability company)

◦
ABP Ulupuni LLC (a Hawaii limited liability company)

◦
ABP Windward LLC (a Hawaii limited liability company)

◦
Aikahi Park Holdings LLC (a Hawaii limited liability company)

◦
EOK Kihei LLC (a Hawaii limited liability company)

◦
Kahului Town Center LLC (a Hawaii limited liability company)

◦
KKV Management LLC (a Hawaii limited liability company)

◦
Port Allen Residential LLC (a Hawaii limited liability company)

◦
Square One Lahaina LLC (a Hawaii limited liability company)

◦
Wailea Estates LLC (a Hawaii limited liability company)

◦
WDCI Deer Valley LLC (a Delaware limited liability company)

◦
WDCI Komohana LLC (a Hawaii limited liability company)

•
A&B Waianae LLC (a Delaware limited liability company)

•
AB Hawaii Royal MacArthur LLC (a Hawaii limited liability company)

•
ABI Concorde LLC (A Hawaii limited liability company)

•
ABI Mililani Gateway South LLC (a Hawaii limited liability company)

•
ABL Ag. LLC (a Hawaii limited liability company)

•
ABL Exchange LLC (a Hawaii limited liability company)

•
ABL Hahani LLC (a Hawaii limited liability company)

•
ABL Hamakua LLC (a Hawaii limited liability company)

•
ABL Kakaako Commerce 1 LLC (a Hawaii limited liability company)

•
ABL Kakaako Commerce 2 LLC (a Hawaii limited liability company)

•
ABL Kelo LLC (a Hawaii limited liability company)

•
ABL Manoa Marketplace LF LLC (a Hawaii limited liability company)

•
ABL Manoa Marketplace LH LLC (a Hawaii limited liability company)

•
ABL 233 Lahainaluna Road LLC (a Hawaii limited liability company)

•
ABX Napili LLC (a Hawaii limited liability company)

•
DSD LLC (a Hawaii limited liability company)

•
East Maui Landholdings, LLC (a Hawaii limited liability company)

•
EMI Kakaako Commerce LLC (a Hawaii limited liability company)

•
EMI Residuary LLC (a Hawaii limited liability company)

•
Kukui’ula Acres LLC (a Hawaii limited liability company)

•
Kukui’ula Village LLC (a Delaware limited liability company) (KKV Management is
manager)**






--------------------------------------------------------------------------------





•
Kukui’ula Web IP LLC (a Hawaii limited liability company)

•
Lodge IP LLC (a Hawaii limited liability company) (80% owned by A&B; 20% DMB)**

•
McBryde Sugar Company, LLC, Series R (a series of a Delaware limited liability
company)

◦
McBryde Concorde LLC (a Hawaii limited liability company)

Alexander & Baldwin, LLC, Series T (a series of a Delaware limited liability
company)
•
A&B KRS II LLC (a Hawaii limited liability company)

•
A & B Properties Hawaii, LLC, Series T (a series of a Delaware limited liability
company)

◦
A&B Airport Hotel LLC (a Hawaii limited liability company)

◦
A&B Guam LLC (a Hawaii limited liability company)

◦
A&B Ka Milo LLC (a Hawaii limited liability company)

◦
A&B Kakaako LLC (a Hawaii limited liability company)

◦
A&B Kane LLC (a Hawaii limited liability company)

◦
A&B Kihei LLC (a Hawaii limited liability company)

▪
Kamalani Ventures LLC (a Hawaii limited liability company) (ABP is manager)

◦
A&B Kukui’ula Fairway Homes LLC (a Hawaii limited liability company)

◦
A&B MF-11 LLC (a Hawaii limited liability company)

◦
A&B MLR LLC (a Hawaii limited liability company)

◦
A&B Riverside LLC (a Hawaii limited liability company)

◦
A&B Santa Barbara LLC (a Hawaii limited liability company)

▪
Santa Barbara Land and Ranching Company, LLC (a Delaware limited liability
company)**

◦
A&B Waiawa LLC (a Hawaii limited liability company)

◦
A&B Waikiki LLC (a Hawaii limited liability company)

◦
A&B Wailea Ridge Holdings LLC (a Hawaii limited liability company)

◦
Blacksand Hawaii Investment LLC (a Hawaii limited liability company)

◦
EOK 4607 LLC (a Hawaii limited liability company)

◦
Estates of Kahala LLC (a Hawaii limited liability company)

◦
Keawe Development LLC (a Hawaii limited liability company)

◦
Wailea MF-7 LLC (a Hawaii limited liability company)

◦
Wailea MF-8 LLC (a Hawaii limited liability company)

◦
Waimanu Development LLC (a Hawaii limited liability company)

•
A&B II, LLC (a Hawaii limited liability company)

◦
A&B EKS Holdings LLC (a Hawaii limited liability company)

◦
A&B EKS LH LLC (a Hawaii limited liability company)

◦
Grace Pacific LLC (a Hawaii limited liability company)

▪
G P Maintenance Solutions, Inc. (a Hawaii corporation)

▪
G P Roadway Solutions, Inc. (a Hawaii corporation)

▪
GLP Asphalt LLC (a Hawaii limited liability company) (Grace Pacific is Admin
member)**

▪
Grace Pacific Precast, Inc. (a Hawaii corporation)

•
GP/RM Prestress, LLC (a Hawaii limited liability company) (Grace Pacific is
manager)**

▪
Niu Construction, Inc. (a Hawaii corporation)

▪
Oahu Paving Company, Inc. (a Hawaii corporation)

•
ABHI Management LLC (a Hawaii limited liability company)

•
Agri-Quest Development Company, Inc. (a Hawaii corporation)

•
Central Maui Feedstocks LLC (a Hawaii limited liability company)

•
East Maui Irrigation Company, LLC (a Hawaii limited liability company)

•
Kahului Trucking & Storage, Inc. (a Hawaii corporation)

•
Kauai Commercial Company, Incorporated (a Hawaii corporation)

•
KDC, LLC (a Hawaii Limited Liability Company) (owned by ABL, McBryde Sugar
Company, LLC and Kukui’ula Development Company, Inc. - ABP is manager)

•
Kukui’ula Development, LLC (a Hawaii limited liability company)

◦
South Shore Resources LLC (a Hawaii limited liability company)

•
Kulolio Ranch LLC (a Hawaii limited liability company)

•
McBryde Sugar Company, LLC, Series T (a Delaware limited liability company)






--------------------------------------------------------------------------------





◦
McBryde Camp Housing LLC (a Hawaii limited liability company)

◦
McBryde Resources, Inc. (a Hawaii corporation)

•
Ohanui Corporation (a Hawaii corporation)

•
WTEI, LLC (a Hawaii limited liability company)

◦
WAISOLARTEI, Inc. (a Hawaii corporation)



Alexander & Baldwin REIT Holdings, Inc. (a Hawaii corporation)
•
A&B REIT Merger Corporation (a Hawaii corporation)



Alexander & Baldwin, LLC, Series M (a series of a Delaware limited liability
company)


INACTIVE SUBSIDIARIES*


A & B Inc. (a Hawaii corporation) - allocated to Alexander & Baldwin, LLC,
Series T
*    Wholly-owned unless otherwise indicated.
**    Partial ownership.
***    Currently managed by third party.


Exhibit B
Schedule 7.02


Schedule 7.02
EXISTING LIENS
1.
Claims by native Hawaiians or others (excluding lenders to Borrower or its
Subsidiaries) to lands owned by Borrower or its Subsidiaries in the State of
Hawaii, or to rights in such lands.

2.
Kuleana that may be present in respect of lands owned in whole or in part by
Borrower or its Subsidiaries in the State of Hawaii.

3.
The statutory reservation to the State of Hawaii of all mineral and metallic
mines for certain properties owned by Borrower or its Subsidiaries in the State
of Hawaii.

4.
Promissory Note and Mortgage and Security Agreement among ABP Pearl Highlands
LLC and The Northwestern Mutual Life Insurance Company, dated November 20, 2014.
The balance outstanding is approximately $87,776,000.

5.
Promissory Note and Mortgage, Security Agreement and Fixture Filing among ABL
Manoa Marketplace LF LLC, A&B Manoa LLC, ABL Manoa Marketplace LH LLC, and ABP
Manoa Marketplace LH LLC and First Hawaiian Bank, dated August 1, 2016. The
balance outstanding is approximately $60,000,000.

6.
Term Loan Agreement among Kukui’ula Village LLC and Bank of America, N.A. as
administrative agent and lender, dated November 5, 2013, as amended. The balance
outstanding under the agreements is approximately $9,373,000.

7.
Note, Loan Assumption Agreement and ISDA Master Agreement and Schedule among ABP
Windward LLC and Bank of Hawaii, dated as of December 20, 2013. The balance
outstanding under the agreements is approximately $11,027,000.






--------------------------------------------------------------------------------





8.
Note and Second Mortgage, Security Agreement and Fixture Filing among ABP
Windward LLC and Bank of Hawaii, dated as of January 24, 2017. The balance
outstanding under the agreement is approximately $4,912,000.

9.
Credit Agreement and ISDA Master Agreement and Schedule among GLP Asphalt LLC
and Bank of Hawaii, dated as of June 13, 2008 and April 8, 2008, respectively.
The balance outstanding under the agreements is approximately $5,248,400.

10.
Promissory Note and Credit Agreement among GLP Asphalt LLC and Wells Fargo Bank,
National Association dated as of March 5, 2016. There is currently no balance
outstanding under the agreement.



Schedule 10.02


Schedule 10.02
AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
Loan Parties:
Alexander & Baldwin, Inc.
822 Bishop Street
Honolulu, Hawaii 96813
www.alexanderbaldwin.com
Primary contact:
Attention:    Chief Financial Officer
Telephone:    808-525-8492
Telecopier:    808-525-6616
Email:    jmead@abinc.com
With a copy to:
Attention:    Chief Legal Officer
Telephone:    808-525-6622
Telecopier:    808-525-6616
Email:    nchun@abinc.com
Administrative Agent:
For payments and Notices of Borrowing, Conversion and Continuation:
Wells Fargo Bank, N.A., as Agent
Mail Code: N9300-091
4TH ST FL 9    
Minneapolis MN 55415
    
Attention: Kirby D. Wilson





--------------------------------------------------------------------------------





Telephone: (612) 667-6009
Facsimile: (866) 595-7863
e-mail: Kirby.d.wilson@wellsfargo.com


Wire Instructions:
Bank Name: Wells Fargo Bank NA, Minneapolis, MN
Routing Number: 121000248
Account Name: Agency CRE Clearing Account
Account Number: 02057751628807
Ref: Alexander & Baldwin LLC
Attention:  Kirby Wilson



For all other Notices:
Wells Fargo Bank, N.A.,
Commercial Real Estate - REIT Finance Group
1800 Century Park East, 12th Floor
Los Angeles, CA 90067
MAC E2186-125
Attention: Kevin A. Stacker    
Telephone: 310.789.3768     
Facsimile: 310.789.8999    
e-mail: kevin.a.stacker@wellsfargo.com    


with a copy to


Wells Fargo Bank, N.A.,
Real Estate Syndicated Finance
Wells Fargo Securities
550 S. Tryon St., 6th Floor
Charlotte, NC 28202
Attention: George Durban    
e-mail: george.durban@wellsfargo.com    




Exhibit A


EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: _______________
To:    Wells Fargo Bank, National Association, as Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of February 26,
2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Alexander &
Baldwin, LLC, a Delaware limited liability company (the “Company”), Grace
Pacific LLC, a Hawaii limited liability company (“Grace”), Alexander & Baldwin,
LLC, Series R (“Series R”), Alexander & Baldwin, LLC, Series T (“Series T”),
Alexander & Baldwin, LLC, Series M (“Series M”) and certain Additional Borrowers
from time to time party thereto (together with the Company, Grace, Series R,
Series T and Series M, each individually, a “Borrower” and collectively, the





--------------------------------------------------------------------------------





“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as Agent.
The undersigned hereby requests (select one):
A Borrowing of Committed Loans
A conversion or continuation of the following Loan(s):
    
[describe]
1.    On          (a Business Day).
2.    In the amount of $    .
3.    Comprised of [Base Rate Loans][Eurodollar Loans].
[Type of Committed Loan requested or, for conversions, type of Loan to which the
Loan described above is requested to be converted]
4.    For Eurodollar Loans: with an Interest Period of [_____ months] One, two,
three or six, pursuant to Section 1.01 of the Credit Agreement.1 [one week].
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.
[Signatures Appear on Following Page]




“BORROWER”







--------------------------------------------------------------------------------





ALEXANDER & BALDWIN, LLC,
a Delaware limited liability company




By:
Name:Nelson N. S. Chun
Title:Authorized Signatory


By:
Name:Alyson Nakamura
Title:Authorized Signatory




ALEXANDER & BALDWIN, LLC, SERIES M




By:
Name:Christopher Benjamin
Title:President, Chief Executive Officer, Secretary and Treasurer




GRACE PACIFIC LLC,
a Hawaii limited liability company


By: A&B II, LLC,
a Hawaii limited liability company
its sole member


By:
Name:Nelson N. S. Chun
Title:Vice President




By:
Name:Alyson Nakamura
Title:Corporate Secretary
ALEXANDER & BALDWIN, LLC, SERIES R




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary




ALEXANDER & BALDWIN, LLC, SERIES T




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary



Exhibit B


EXHIBIT B
FORM OF DISBURSEMENT INSTRUCTION AGREEMENT


DISBURSEMENT INSTRUCTION AGREEMENT







--------------------------------------------------------------------------------







Borrower: ALEXANDER & BALDWIN, LLC, a Delaware limited liability company (the
“Company”), GRACE PACIFIC LLC, a Hawaii limited liability company (“Grace”),
Alexander & Baldwin, LLC, Series R (“Series R”), Alexander & Baldwin, LLC,
Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series M”)


Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan number 1017766 made pursuant to that certain “Term Loan Agreement”
dated as of February 26, 2018 between Borrower, Administrative Agent, Wells
Fargo Securities, LLC and Lenders, as amended from time to time


Effective Date: February 26, 2018


Check applicable box:


New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of:



a.
Loan proceeds, at the time of Loan closing/origination;



b.
Borrower’s funds at the time of Loan closing/origination from a Borrower account
held at Wells Fargo Bank, N.A. which is NOT a Restricted Account (as defined in
the Terms and Conditions attached to this Agreement);



c.
Loan proceeds subsequent to Loan closing/origination;



d.
Funds from Restricted Accounts, if applicable; and



(2)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.







--------------------------------------------------------------------------------





Individual or Individuals with Authority to Request Disbursements
Administrative Agent is authorized to accept one or more Disbursement Requests
from any of the individuals named below (each, a “Disbursement Authorizer”) to
disburse Loan proceeds on or about the date of the Loan origination/closing and
to initiate Disbursements in connection therewith:
 
Individual’s Name
Title
1.
James E. Mead
Chief Financial Officer
2.
Kenneth Kan
Director, Corporate Finance
3.
Nelson Chun
SVP & Chief Legal Officer
 
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.
WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.








Exhibit B




DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers at Loan Closing/Origination:  Disbursement Requests for
Disbursement(s) from the Loan proceeds to be made at Loan Closing/Origination
(each a “Closing Disbursement”)by wire transfer must specify the amount and
applicable Receiving Party. Each Receiving Party included in any such
Disbursement Request must be listed below. Administrative Agent is authorized to
use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit.
All wire instructions must be in the format specified on the Closing Exhibit.
 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
Alexander & Baldwin, LLC, Series R
2.
Alexander & Baldwin, LLC, Series T
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING
ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY]


Direct Deposit at Loan Closing/Origination:  Disbursement Requests for
Disbursement(s) from the Loan proceeds to be deposited at Loan
Closing/Origination into an account at Wells Fargo Bank, N.A. must specify the
amount and applicable account. Each account included in any such Disbursement
Request must be listed below.
Name on Deposit Account into which Disbursements to be Deposited:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:





Exhibit B


DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED





--------------------------------------------------------------------------------







Permitted Wire Transfers Subsequent to Loan Closing/Origination:  Disbursement
Requests for Disbursements from the Loan proceeds to be made subsequent to Loan
Closing/Origination (each a “Subsequent Disbursement”) by wire transfer must
specify the amount and applicable Receiving Party. Each Receiving Party included
in any such Disbursement Request must be listed below. Administrative Agent is
authorized to use the wire instructions that have been provided directly to
Administrative Agent by the Receiving Party or Borrower and attached as the
Subsequent Disbursement Exhibit. All wire instructions must be in the format
specified on the Subsequent Disbursement Exhibit.
 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
Alexander & Baldwin, LLC, Series R
2.
Alexander & Baldwin, LLC, Series T
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS SUBSEQUENT
TO LOAN CLOSING/ORIGINATION ANTICIPATED
ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY]


Direct Deposit Subsequent to Loan Closing/Origination:  Disbursement Requests
for Disbursements from the Loan proceeds to be deposited subsequent to Loan
Closing/Origination into an account at Wells Fargo Bank, N.A. must specify the
amount and applicable account. Each account included in any such Disbursement
Request must be listed below.
Name on Deposit Account into which Disbursements to be Deposited:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:



Exhibit B
Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


“BORROWERS”







--------------------------------------------------------------------------------





ALEXANDER & BALDWIN, LLC,
a Delaware limited liability company




By:
Name:Nelson N. S. Chun
Title:Authorized Signatory


By:
Name:Alyson Nakamura
Title:Authorized Signatory




ALEXANDER & BALDWIN, LLC, SERIES M




By:
Name:Christopher Benjamin
Title:President, Chief Executive Officer, Secretary and Treasurer




GRACE PACIFIC LLC,
a Hawaii limited liability company


By: A&B II, LLC,
a Hawaii limited liability company
its sole member


By:
Name:Nelson N. S. Chun
Title:Vice President




By:
Name:Alyson Nakamura
Title:Corporate Secretary
ALEXANDER & BALDWIN, LLC, SERIES R




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary




ALEXANDER & BALDWIN, LLC, SERIES T




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary



                    
Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or





--------------------------------------------------------------------------------





other events beyond Administrative Agent’s or any Lender’s control; or (iii) any
special, consequential, indirect or punitive damages, whether or not (A) any
claim for these damages is based on tort or contract or (B) Administrative
Agent, any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.
IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.
Exhibit B
CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Party Address (City and Country, at a minimum)*
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)



*The Receiving Party’s Address must be provided for international/cross-border
wire transfers. International/cross-border wires are defined as funds transfers
that originate outside the U.S. and are destined for a Receiving Party in the
U.S., those that originate in the U.S. and are destined for a Receiving Party
outside the U.S., as well as those that originate outside the U.S. and are
destined for a Receiving Party outside the U.S.


SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:









--------------------------------------------------------------------------------





Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Party Address (City and Country, at a minimum)*
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)





*The Receiving Party’s Address must be provided for international/cross-border
wire transfers. International/cross-border wires are defined as funds transfers
that originate outside the U.S. and are destined for a Receiving Party in the
U.S., those that originate in the U.S. and are destined for a Receiving Party
outside the U.S., as well as those that originate outside the U.S. and are
destined for a Receiving Party outside the U.S.
Exhibit C
EXHIBIT C
FORM OF NOTE
[DATE]
FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby jointly and
severally promise to pay to _____________________ or registered assigns under
Section 10.06(b) and (c) of the Credit Agreement (defined below) (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrowers under that certain Term Loan Agreement, dated as of February
26, 2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the
Borrowers, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as Agent.
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Agent for the account of the Lender in Dollars in immediately available
funds at the Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signatures Appear on Following Page]


                    
“BORROWERS”        





--------------------------------------------------------------------------------





ALEXANDER & BALDWIN, LLC,
a Delaware limited liability company




By:
Name:Nelson N. S. Chun
Title:Authorized Signatory


By:
Name:Alyson Nakamura
Title:Authorized Signatory




ALEXANDER & BALDWIN, LLC, SERIES M




By:
Name:Christopher Benjamin
Title:President, Chief Executive Officer, Secretary and Treasurer




GRACE PACIFIC LLC,
a Hawaii limited liability company


By: A&B II, LLC,
a Hawaii limited liability company
its sole member


By:
Name:Nelson N. S. Chun
Title:Vice President




By:
Name:Alyson Nakamura
Title:Corporate Secretary
ALEXANDER & BALDWIN, LLC, SERIES R




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary




ALEXANDER & BALDWIN, LLC, SERIES T




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary





Exhibit D


EXHIBIT D-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement, dated February 26, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Alexander & Baldwin, LLC, a
Delaware limited liability company (the “Company”), Grace Pacific LLC, a Hawaii
limited liability company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series
R”), Alexander & Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC,
Series M (“Series M”) and certain Additional Borrowers from time to time party
thereto (together with the Company, Grace, Series R, Series T and Series M, each
individually, a “Borrower” and collectively, the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in





--------------------------------------------------------------------------------





respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]






By:     _________________________
Name:     _________________________
Title:    _________________________    
Date:    _________________________
EXHIBIT D-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement, dated February 26, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Alexander & Baldwin, LLC, a
Delaware limited liability company (the “Company”), Grace Pacific LLC, a Hawaii
limited liability company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series
R”), Alexander & Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC,
Series M (“Series M”) and certain Additional Borrowers from time to time party
thereto (together with the Company, Grace, Series R, Series T and Series M, each
individually, a “Borrower” and collectively, the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
it is not a ten percent shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.





--------------------------------------------------------------------------------





Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]






By:     _________________________
Name:     _________________________
Title:    _________________________    
Date:    _________________________
EXHIBIT D-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement, dated February 26, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Alexander & Baldwin, LLC, a
Delaware limited liability company (the “Company”), Grace Pacific LLC, a Hawaii
limited liability company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series
R”), Alexander & Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC,
Series M (“Series M”) and certain Additional Borrowers from time to time party
thereto (together with the Company, Grace, Series R, Series T and Series M, each
individually, a “Borrower” and collectively, the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]






By:     _________________________





--------------------------------------------------------------------------------





Name:     _________________________
Title:    _________________________    
Date:    _________________________
EXHIBIT D-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement, dated February 26, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Alexander & Baldwin, LLC, a
Delaware limited liability company (the “Company”), Grace Pacific LLC, a Hawaii
limited liability company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series
R”), Alexander & Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC,
Series M (“Series M”) and certain Additional Borrowers from time to time party
thereto (together with the Company, Grace, Series R, Series T and Series M, each
individually, a “Borrower” and collectively, the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:     _________________________
Name:     _________________________
Title:    _________________________    
Date:    _________________________Exhibit E-1


EXHIBIT E-1





--------------------------------------------------------------------------------





FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement (as defined
below), receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent below (i) all of the Assignor’s rights and obligations in its capacity as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto in the amount[s] and equal to the percentage
interest[s] identified below of all of the rights and obligations of the
Assignor under the respective facilities identified below (including, without
limitation, Guarantees) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:        

    
Assignor [is] [is not] a Defaulting Lender.
2.
Assignee:        

    
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]
3.
Borrowers:    Alexander & Baldwin, LLC, a Delaware limited liability company
(the “Company”), Grace Pacific LLC, a Hawaii limited liability company
(“Grace”), Alexander & Baldwin, LLC, Series R (“Series R”), Alexander & Baldwin,
LLC, Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series M”) and
certain Additional Borrowers from time to time party thereto

4.
Agent:    Wells Fargo Bank, National Association, as the administrative agent
under the Credit Agreement

5.
Credit Agreement: Term Loan Agreement, dated as of February 26, 2018, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, among the Borrowers, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as Agent.

6.
Assigned Interest:






--------------------------------------------------------------------------------





Facility
Assigned
Aggregate Amount of Commitment/
Loans
for all Lenders
Amount of Commitment/
Loans
Assigned
Percentage Assigned of Commitment/
Loans Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
__________
$__________
$__________
__________%
__________
$__________
$__________
__________%
__________
$__________
$__________
__________%



7.
[Trade Date:        ]

Effective Date: _______________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
[Signatures Appear on Following Page]
The terms set forth in this Assignment and Assumption are hereby agreed to:
“ASSIGNOR”


[NAME OF ASSIGNOR]


    


By:     _____________________________
Name:    _____________________________
Title:    _____________________________


“ASSIGNEE”


[NAME OF ASSIGNEE]






By:     _____________________________
Name:    _____________________________
Title:    _____________________________
 


[Consented to and] To be added only if the consent of the Agent is required by
the terms of the Credit Agreement. Accepted:


WELLS FARGO BANK, N.A.,
as Agent






By:     _____________________________
Name:    _____________________________
Title:    _____________________________


[Consented to:] To be added only if the consent of the Company is required by
the terms of the Credit Agreement.







--------------------------------------------------------------------------------





ALEXANDER & BALDWIN, LLC,
a Delaware limited liability company






By:     _____________________________
Name:    _____________________________
Title:    _____________________________


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
The Assignee represents and warrants as of the Effective Date to the Agent, the
Assignor and the respective Affiliates of each, and not, for the avoidance of
doubt, for the benefit of the Borrowers or any other Loan Party, that the
Assignee is not and will not be (1) an employee benefit plan subject to Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
(2) a plan or account subject to Section 4975 of the Internal





--------------------------------------------------------------------------------





Revenue Code of 1986 (the “Code”); (3) an entity deemed to hold “plan assets,”
within the meaning of section 3(42) of ERISA, of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of section 3(32) of ERISA.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic PDF shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.


Exhibit E-2


EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
(See attached.)


Exhibit F




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
 
Check for distribution to public and private side Lenders

For the fiscal [quarter][year] ended ____________, 20___. (“Statement Date”)
I, ____________________, [Title] of Alexander & Baldwin, LLC, a Delaware limited
liability company (the “Company”), Grace Pacific LLC, a Hawaii limited liability
company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series R”), Alexander &
Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series
M”) and certain Additional Borrowers from time to time party thereto (together
with the Company, Grace, Series R, Series T and Series M, each individually, a
“Borrower” and collectively, the “Borrowers”), hereby certify that, to the best
of my knowledge and belief, with respect to that certain Term Loan Agreement
dated as of February 26, 2018 (as amended, restated, amended and restated,
extended supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; all of the defined terms in the Credit Agreement are
incorporated herein by reference) among the Borrowers, the Guarantors party
thereto, the Lenders and Wells Fargo Bank, National Association., as Agent:





--------------------------------------------------------------------------------





(a)
The company-prepared financial statements which accompany this certificate
fairly present in all material respects the financial condition and results of
operations of Holdings and its Subsidiaries in accordance with GAAP and have
been prepared in accordance with GAAP, [subject only to changes resulting from
normal year-end adjustments] Insert for quarterly financials..

(b)
(select one):

No Default exists as of the date hereof.
The following covenants or conditions have not been performed or observed and
the following is a list of the nature and period of existence of each such
Default and what action the Borrowers propose to take with respect thereto:
Delivered herewith are detailed calculations (i) setting forth the aggregate
amount of Restricted Payments made during the fiscal period referred to above
and (ii) showing the calculation of the financial covenants contained in
Sections 7.01, 7.03(c), 7.04(d), 7.04(e) and 7.05 of the Credit Agreement as of
the end of the fiscal period referred to above.


[Signatures Appear on Following Page]


This _____ day of __________, 20__.
“BORROWERS”


                    





--------------------------------------------------------------------------------





ALEXANDER & BALDWIN, LLC,
a Delaware limited liability company




By:
Name:Nelson N. S. Chun
Title:Authorized Signatory


By:
Name:Alyson Nakamura
Title:Authorized Signatory




ALEXANDER & BALDWIN, LLC, SERIES M




By:
Name:Christopher Benjamin
Title:President, Chief Executive Officer, Secretary and Treasurer




GRACE PACIFIC LLC,
a Hawaii limited liability company


By: A&B II, LLC,
a Hawaii limited liability company
its sole member


By:
Name:Nelson N. S. Chun
Title:Vice President




By:
Name:Alyson Nakamura
Title:Corporate Secretary
ALEXANDER & BALDWIN, LLC, SERIES R




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary




ALEXANDER & BALDWIN, LLC, SERIES T




By:
Name:Nelson N. S. Chun
Title:Senior Vice President and Chief Legal Officer




By:
Name:Alyson Nakamura
Title:Corporate Secretary



Attachment to Officer’s Certificate
Computation of Financial Covenants


[See attached]




Exhibit G


EXHIBIT G
[RESERVED]


Exhibit H







--------------------------------------------------------------------------------





EXHIBIT H
FORM OF NOTICE OF LOAN PREPAYMENT
TO:
Wells Fargo Bank, N.A., as Agent

RE:
Term Loan Agreement, dated as of February 26, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Alexander & Baldwin, LLC, a Delaware limited
liability company (the “Company”), Grace Pacific LLC, a Hawaii limited liability
company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series R”), Alexander &
Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series
M”) and certain Additional Borrowers from time to time party thereto (together
with the Company, Grace, Series R, Series T and Series M, each individually, a
“Borrower” and collectively, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association., as Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

DATE:
[Date] Three Business Days prior to the date of prepayment of Eurodollar Loans,
one Business Day prior to the date of prepayment of Base Rate Loans.

The undersigned Borrower hereby notifies the Agent that on ____________ pursuant
to the terms of Section 2.05 of the Credit Agreement, such Borrower intends to
prepay/repay the following Loans as more specifically set forth below:
Optional prepayment of Committed Loans in the following amount(s):
Eurodollar Loans: $_______________ Any prepayment of Eurodollar Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or if less, the entire principal amount thereof outstanding).
Applicable Interest Period: _______________
Base Rate Loans: $_______________ Any prepayment of Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or if less, the entire principal amount thereof outstanding).
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[APPLICABLE BORROWER]


By:        
Name:
Title:]


Exhibit I
EXHIBIT I
[INTENTIONALLY OMITTED]







--------------------------------------------------------------------------------







Exhibit J


EXHIBIT J
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [____________, ____], is
by and among [____________________, a ____________________] (the “Subsidiary
Guarantor”), and Wells Fargo Bank, National Association, in its capacity as
administrative agent (in such capacity, the “Agent”) under that certain Term
Loan Agreement, dated as of February 26, 2018 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among Alexander & Baldwin, LLC, a Delaware limited liability company (the
“Company”), Grace Pacific LLC, a Hawaii limited liability company (“Grace”),
Alexander & Baldwin, LLC, Series R (“Series R”), Alexander & Baldwin, LLC,
Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series M”) and
certain Additional Borrowers from time to time party thereto (together with the
Company, Grace, Series R, Series T and Series M, each individually, a “Borrower”
and collectively, the “Borrowers”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank, N.A.,
as Agent. Capitalized terms used herein but not otherwise defined shall have the
meanings provided in the Credit Agreement.
Pursuant to Section 6.07 of the Credit Agreement, the Subsidiary Guarantor is
required to become a “Guarantor” and a “Loan Party” thereunder.
Accordingly, the Subsidiary Guarantor hereby agrees as follows with the Agent,
for the benefit of the Secured Parties:
1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit Agreement
and the other Loan Documents as a Guarantor. The Subsidiary Guarantor hereby
agrees to be bound by all covenants and other terms, conditions and provisions
of the Credit Agreement and any other applicable Loan Documents. Without
limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Obligations in accordance with
Article XI of the Credit Agreement.
2.    The Subsidiary Guarantor hereby agrees that all of the representations and
warranties made by it as a Guarantor in Article V of the Loan Agreement and each
other Loan Document are true and correct as of the date hereof, in all material
respects (except that any representation and warranty is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects), other than representations and warranties that relate solely to an
earlier date.
3.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Loan Document.
4.    The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor, the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document to which it is a party.
5.    The Subsidiary Guarantor agrees that at any time and from time to time,
upon the written request of the Agent, it will execute and deliver such further
documents and do such further acts as the Agent may reasonably request in
accordance with the terms and conditions of the Credit Agreement and the other
Loan Documents in order to effect the purposes of this Agreement.





--------------------------------------------------------------------------------





6.    This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
7.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 10.14
and 10.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
[Signatures Appear on Following Page]
IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Agreement to be
duly executed by its authorized officer, and the Agent has caused the same to be
accepted by its authorized officer, as of the day and year first above written.
                    
“SUBSIDIARY GUARANTOR”    
                    
[SUBSIDIARY GUARANTOR]








By:    _____________________________
Name:     _____________________________
Title:     _____________________________


Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent






By:    _____________________________
Name:     _____________________________
Title:     _____________________________


 





